



CREDIT AGREEMENT

Dated as of November 21, 2000

among

LOUISIANA-PACIFIC CORPORATION,

as the Borrower,

THE FINANCIAL INSTITUTIONS
PARTY HERETO

and

BANK OF AMERICA, N.A.

as Administrative Agent,

WACHOVIA BANK, N.A.

as Syndication Agent

and

BANK ONE, N.A.

as Documentation Agent

and

BANC OF AMERICA SECURITIES, LLC,

as Lead Arranger and Book Manager

 

TABLE OF CONTENTS CREDIT AGREEMENT   WITNESSETH THAT:   ARTICLE I. DEFINITIONS  
  1.01 Certain Defined Terms.     1.02 Accounting Principles.   ARTICLE II. THE
CREDITS     2.01 Amounts and Terms of Commitments.     2.02 Loan Accounts;
Notes; Designation of Borrower.     2.03 Procedure for the Borrowing.     2.04
Conversion and Continuation Elections for Loans.     2.05 Prepayments.     2.06
Repayment.     2.07 Interest.     2.08 Fees.     2.09 Computation of Fees and
Interest.     2.10 Payments by the Borrower.     2.11 Payments by the Banks to
the Agent.     2.12 Sharing of Payments, Etc.     2.13 Guaranty.   ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY     3.01 Taxes.     3.02 Illegality.    
3.03 Increased Costs and Reduction of Return.     3.04 Funding Losses.     3.05
Inability to Determine Rates.     3.06 Survival.   ARTICLE IV. CONDITIONS
PRECEDENT     4.01 Conditions of Initial Loans.     4.02 Conditions to the
Borrowing and all Conversions and Continuations.   ARTICLE V. REPRESENTATIONS
AND WARRANTIES     5.01 Corporate Existence.     5.02 Subsidiaries.     5.03
Corporate Authorization.     5.04 Governmental Authorization.     5.05 No
Contravention.     5.06 Binding Effect.     5.07 Encumbrances.     5.08
Compliance with Laws.     5.09 Litigation.     5.10 No Default.     5.11 Use of
Proceeds; Margin Regulations.     5.12 Regulated Entities.     5.13 Financial
Statements.     5.14 ERISA Compliance.     5.15 Swap Obligations.   ARTICLE VI.
AFFIRMATIVE COVENANTS     6.01 Use of Proceeds.     6.02 Preservation of
Corporate Existence, Etc.     6.03 Notices.     6.04 Payment of Obligations.    
6.05 Insurance.     6.06 Inspection of Property and Books and Records.     6.07
Financial Statements.     6.08 ERISA Compliance.     6.09 New Subsidiaries.    
6.10 Additional Covenants.   ARTICLE VII. NEGATIVE COVENANTS     7.01 Funded
Debt to Capitalization.     7.02 Disposition of Property.     7.03 Mergers.    
7.04 Encumbrances.     7.05 Use of Proceeds.     7.06 ERISA.   ARTICLE VIII.
EVENTS OF DEFAULT     8.01 Events of Default.     8.02 Remedies.     8.03 Rights
Not Exclusive.     8.04 Notice of Default.   ARTICLE IX. THE AGENT     9.01
Appointment and Authorization; “Agent”.     9.02 Delegation of Duties.     9.03
Liability of Agent.     9.04 Reliance by Agent.     9.05 Notice of Default.    
9.06 Credit Decision.     9.07 Indemnification of Agent.     9.08 Agent in
Individual Capacity.     9.09 Successor Agent.     9.10 Other Agents.   ARTICLE
X. MISCELLANEOUS     10.01 Amendments and Waivers.     10.02 Notices.     10.03
No Waiver; Cumulative Remedies.     10.04 Costs and Expenses.     10.05 Borrower
Indemnification.     10.06 Payments Set Aside.     10.07 Successors and Assigns.
    10.08 Assignments, Participations, etc.     10.09 Confidentiality.     10.10
Set-off.     10.11 Notification of Addresses, Lending Offices, Etc.     10.12
Counterparts.     10.13 Severability.     10.14 No Third Parties Benefited.    
10.15 Certain Interpretive Provisions.     10.16 Governing Law; Submission to
Jurisdiction.     10.17 Arbitration; Reference Proceeding.     10.18 Waiver of
Jury Trial.     10.19 Entire Agreement.   Schedule 2.1 Commitments Schedule
5.14(c) ERISA Matters Schedule 10.02 Lending Offices Schedule 10.02 Agent’s
Payment Office     Exhibit A Form of Notice of Borrowing Exhibit B Form of
Notice of Conversion Exhibit C Form of Compliance Cert. Exhibit D-1 Form of
Opinion of Miller Exhibit D-2 Form of Opinion of Mofo Exhibit E Form of
Assignment and Acceptance Exhibit F Form of Note Exhibit G Form of Guaranty
Exhibit H Form of Contribution Agreement Exhibit I Form of Supplement Agreement

 


CREDIT AGREEMENT

             This CREDIT AGREEMENT, dated as of November 21, 2000, among
Louisiana-Pacific Corporation, a corporation organized under the laws of the
State of Delaware (the “Borrower”), the several financial institutions from time
to time party to this Agreement (collectively, the “Banks”; individually, a
“Bank”), Wachovia Bank, N.A. as Syndication Agent, Bank One, N.A., as
Documentation Agent and Bank of America, N.A. as Administrative Agent for the
Banks.

WITNESSETH THAT:

             WHEREAS, the Banks have agreed to make available to the Borrower a
term loan facility upon the terms and conditions set forth in this Agreement;

             NOW, THEREFORE, in consideration of the premises and the mutual
agreements hereinafter contained, the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS

             1.01      Certain Defined Terms .  In addition to the terms defined
elsewhere in this Agreement, the following terms have the meanings indicated for
purposes of this Agreement:

             “Affiliate” means, with respect to any Person, any Subsidiary of
such Person and any other Person which, directly or indirectly, controls, or is
controlled by, or is under common control with, such Person (excluding any
trustee under, or any committee with responsibility for administering, any
Plan).  A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power:

(a)         to vote 10% or more of the securities having ordinary voting power
for the election of directors of such other Person; or

(b)        to direct or cause the direction of the management and policies of
such other Person, whether through the ownership of voting securities, by
contract or otherwise.

             “Agent” means Bank of America in its capacity as agent for the
Banks hereunder, and any successor agent arising under Section 9.09.

             “Agent-Related Persons” means Bank of America in its capacity as
Agent and any successor agent arising under Section 9.09, together with their
respective Affiliates (including, in the case of Bank of America, the Arranger),
and the officers, directors, employees, agents and attorneys-in-fact of such
Persons and Affiliates.

             “Agent's Payment Office” means the address for payments set forth
on Schedule 10.02 in relation to the Agent, or such other address as the Agent
may from time to time specify.

             “Agreement” means this Credit Agreement.

             “Approved Fund” means any Fund that is administered or managed by
(a) a Bank, (b) an Affiliate of a Bank or (c) an entity or an Affiliate of an
entity that administers or manages a Bank.

             “Arranger” means  Banc of America Securities, LLC, a Delaware
corporation.

             “Attorney Costs” means and includes all fees and disbursements of
any law firm or other external counsel, the allocated cost of internal legal
services and all disbursements of internal counsel.

             “Bank” has the meaning specified in the introductory clause
hereto.  References to the “Banks” shall include Bank of America so long as it
has a Commitment or holds Loans hereunder.

             “Bank of America” means Bank of America, N.A., a national banking
association.

             “Base Rate” means, for any day, the fluctuating interest rate per
annum equal to the higher of (a) the sum of the Federal Funds Rate plus 1/2% and
(b) the rate of interest (the “Reference Rate”) publicly announced from time to
time by Bank of America at its executive offices, as its reference rate or prime
rate.  The Reference Rate is a rate set by Bank of America based upon various
factors, including Bank of America’s cost and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below the Reference Rate.  Any change in
the Reference Rate shall take effect at the opening of business on the day
specified in the public announcement of such change.

             “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.

             “Borrower” has the meaning specified in the introductory clause
hereto.

             “Borrowing” means the borrowing hereunder consisting of Loans of
the same Type made to the Borrower on a single date pursuant to subsection
2.01(a) by the Banks ratably according to their respective Pro Rata Shares and,
in the case of Offshore Rate Loans, having the same Interest Period.

             “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks in New York City or San Francisco are authorized
or required by law to close and, if the applicable Business Day relates to any
Offshore Rate Loan, means such a day on which dealings are carried on in the
applicable offshore dollar interbank market.

             “Capitalization” means, as at any time, the sum of Funded Debt and
Net Worth.

             “Closing Date” means the date on which all conditions precedent set
forth in Article IV shall have been satisfied or waived.

             “Code” means the Internal Revenue Code of 1986, and regulations
promulgated thereunder.

             “Contribution Agreement” means a contribution agreement between the
Borrower and each of the Material Domestic Subsidiaries now or hereafter parties
to the Guaranty substantially in the form of Exhibit H.

             “Commitment” means, as to each Bank, such Bank's obligation to make
Loans pursuant to subsection 2.01(a) or (b).

             “Compliance Certificate” means a certificate substantially in the
form of Exhibit C.

             “Conversion/Continuation Date” means any date on which, under
Section 2.04, the Borrower (a) converts Loans of one Type to another Type, or
(b) continues as Loans of the same Type, but with a new Interest Period, Loans
having Interest Periods expiring on such date.

             “Debt Rating” means, on any date, the rating of the Borrower’s
senior unsecured and non-credit enhanced long-term indebtedness, as most
recently publicly announced by Moody’s and S&P.

             “Default” means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured or otherwise remedied
during such time) constitute an Event of Default.

             “Dollars”, “dollars”, and “$” means dollars of the United States of
America.

             “Eligible Assignee” means (a) a Bank; (b) an Affiliate of a Bank;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
approved by the Agent, in the case of any assignment of a Loan, and, unless (x)
such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction or (y) an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed).

             “ERISA” means the Employee Retirement Income Security Act of 1974,
and regulations promulgated thereunder.

             “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

             “ERISA Event” means (a) a Reportable Event with respect to a
Pension Plan; (b) a withdrawal by the Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which it was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations which is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower or any
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate a
Pension Plan or Multiemployer Plan, the treatment of a Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than PBGC premiums
due but not delinquent under Section 4007 of ERISA, upon the Borrower or any
ERISA Affiliate.

             “Eurodollar Reserve Percentage” has the meaning specified in the
definition of “Offshore Rate”.

             “Event of Default” means any event listed in Section 8.01.

             “Existing Agreement” means the Credit Agreement dated as of January
31, 1997 among the Borrower, Louisiana-Pacific Canada Limited, the financial
institutions party thereto and Bank of America, N.A., as administrative agent,
as amended.

             “FDIC” means the Federal Deposit Insurance Corporation, and any
governmental authority succeeding to any of its principal functions.

             “Federal Funds Rate” means, for any day, the rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Bank of New York (including any
such successor, “H.15(519)”) on the preceding Business Day opposite the caption
“Federal Funds (Effective)”; or, if for any relevant day such rate is not so
published on any such preceding Business Day, the rate for such day will be the
arithmetic mean as determined by the Agent of the rates for the last transaction
in overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on
that day by each of three leading brokers of Federal funds transactions in New
York City selected by the Agent.

             “Fee Letter” means the fee letter dated as of October 3, 2000 among
the Borrower, Banc of America Securities LLC and the Agent.

             “FRB” means the Board of Governors of the Federal Reserve System,
and any governmental authority succeeding to any of its principal functions.

             “Fund” means any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business.

             “Funded Debt” means, determined on a consolidated basis for the
Borrower and its Subsidiaries, indebtedness for borrowed money or liability
under a lease which is the primary source of payment of industrial revenue or
pollution control bonds.  Funded Debt also includes Purchase Money
Indebtedness,  prepayment deposits in respect of sales contracts and unfunded
reserves maintained with respect to pending or threatened disputes or settlement
thereof.

             “GAAP” means generally accepted accounting principles set forth
from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of determination.

             “Guaranty” means a guaranty executed by each Material Domestic
Subsidiary of the Borrower substantially in the form of Exhibit G.

             “Indemnified Liabilities” has the meaning specified in Section
10.05.

             “Indemnified Person” has the meaning specified in Section 10.05.

             “Interest Payment Date” means, (a) as to any Offshore Rate Loan,
the last day of each Interest Period applicable to such Loan and (b) as to any
Base Rate Loan, the last Business Day of each calendar quarter and each date
such Base Rate Loan is converted into another Type of Loan; provided, however,
that if any Interest Period for an Offshore Rate Loan exceeds three months, the
date that falls three months after the beginning of such Interest Period and
after each Interest Payment Date thereafter is also an Interest Payment Date.

             “Interest Period” means, as to any Offshore Rate Loan, the period
commencing on the date of Borrowing of such Loan or on the
Conversion/Continuation Date on which the Loan is converted into or continued as
an Offshore Rate Loan, and ending on the date one, two, three or six months
thereafter as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, provided that:

(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless, in the case of an Offshore Rate Loan, the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the preceding Business Day;

(ii)         any Interest Period pertaining to an Offshore Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period;

(iii)        no Interest Period shall extend beyond the Maturity Date; and

(iv)       unless the Borrower shall have exercised its option set forth in
subsection 2.01(b), no Interest Period that begins before February 28, 2001
shall end after February 28, 2001.

             “IRS” means the Internal Revenue Service, and any governmental
authority succeeding to any of its principal functions under the Code.

             “Lending Office” means, as to any Bank or the office or offices of
such Bank specified as its “Lending Office” or “Domestic Lending Office” or
“Offshore Lending Office”, as the case may be, on Schedule 10.02, or such other
office or offices as such Bank may from time to time notify the Borrower and the
Agent.

             “Loan” means an extension of credit by a Bank to the Borrower under
Article II, and may be an Offshore Rate Loan or a Base Rate Loan (each, a “Type”
of Loan).

             “Majority Banks” means at any time Banks holding more than 50% of
the aggregate unpaid principal amount of the Loans, or, if no Loans are
outstanding, Banks having more than 50% of the Commitments.

             “Material Domestic Subsidiary” means any Subsidiary of the Borrower
(i) having assets constituting at least 10% of the Borrower’s consolidated
assets (such valuation of assets, in the case of notes receivable owned by LPS
Corporation and its Subsidiaries, to be made net of indebtedness secured by such
notes receivable) and (ii) that is organized under the laws of any jurisdiction
of the United States of America or a subdivision thereof.

             “Maturity Date” means the date which is three years after the
Closing Date.

             “Moody’s” means Moody’s Investor Services, Inc. or any successor to
the rating agency business thereof.

             “Multiemployer Plan” means a “multiemployer plan”, within the
meaning of Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA
Affiliate makes, is making, or is obligated to make contributions or, during the
preceding three calendar years, has made, or been obligated to make,
contributions.

             “Net Worth” means the total, determined on a consolidated basis for
the Borrower and its Subsidiaries, of (1) the capital accounts as determined by
GAAP and (2) debt of the Borrower which is subordinated by the holders thereof
to the Loans and other sums now or hereafter owed by the Borrower or its
Subsidiaries to the Agent or the Banks with respect to the Loans or otherwise
under this Agreement or the Notes, by arrangements or agreements in form and
substance satisfactory to the Majority Banks.

             “Note” has the meaning specified in subsection 2.02(b) and “Notes”
means all of the Notes.

             “Notice of Borrowing” means a notice in substantially the form of
Exhibit A.

             “Notice of Conversion/Continuation” means a notice in substantially
the form of Exhibit B.

             “Offshore Rate” means, for any Interest Period, with respect to
Offshore Rate Loans, the rate of interest per annum (rounded upward to the next
1/16th of 1%) determined by the Agent as follows:

Offshore Rate =            LIBOR                             
                         
                                        1.00 - Eurodollar Reserve Percentage

             Where,

“Eurodollar Reserve Percentage” means for any day for any Interest Period the
maximum reserve percentage (expressed as a decimal, rounded upward to the next
1/100th of 1%) in effect on such day (whether or not applicable to any Bank)
under regulations issued from time to time by the FRB for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to Eurocurrency funding (currently
referred to as “Eurocurrency liabilities”); and

 

“LIBOR” means, for any Interest Period, (a)   the rate per annum equal to the
rate determined by the Agent to be the offered rate that appears on the page of
the Telerate screen that displays an average British Bankers Association
Interest Settlement Rate for deposits in dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or (b) in the event the rate
referenced in the preceding clause (a) does not appear on such page or service
or such page or service shall cease to be available, the rate per annum equal to
the rate determined by the Agent to be the offered rate on such other page or
other service that displays an average British Bankers Association Interest
Settlement Rate for deposits in dollars (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period, or (c) in the event the rates referenced in the
preceding clauses (a) and (b) are not available, the rate per annum determined
by the Agent as the rate of interest (rounded upward to the next 1/100th of 1%)
at which deposits in dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Offshore Rate Loan
being made, continued or converted by the Agent (or its Affiliate) in its
capacity as a Bank and with a term equivalent to such Interest Period would be
offered by Bank of America’s London Branch to major banks in the offshore Dollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period.

             The Offshore Rate shall be adjusted automatically as to all
Offshore Rate Loans then outstanding as of the effective date of any change in
the Eurodollar Reserve Percentage.

             “Offshore Rate Loan” means any Loan that bears interest based on
the Offshore Rate.

             “Other Taxes” means any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies (but not
including such taxes (including income taxes or franchise taxes) as are imposed
on or measured by each Bank's net income) which arise from any payment made
hereunder or from the execution, delivery or registration of, or otherwise with
respect to, this Agreement or any other documents or instruments given in
connection herewith.

             “PBGC” means the Pension Benefit Guaranty Corporation, or any
governmental authority succeeding to any of its principal functions under ERISA.

                          “Pension Plan” means a pension plan (as defined in
Section 3(2) of ERISA) subject to Title IV of ERISA which the Borrower or any
ERISA Affiliate sponsors or maintains, or to which it makes, is making, or is
obligated to make contributions, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.

             “Permitted Swap Obligations” means all obligations (contingent or
otherwise) of the Borrower or any of its Subsidiaries existing or arising under
Swap Contracts, provided that each of the following criteria is satisfied:  (a)
such obligations are (or were) entered into by such Person for the purpose of
directly mitigating risks associated with liabilities, commitments or assets
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person in conjunction with a securities repurchase
program not otherwise prohibited hereunder, and not for purposes of speculation
or taking a “market view;” and (b) such Swap Contracts do not contain any
provision (“walk-away” provision) exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party.

             “Person” means any individual, association, joint venture,
partnership, joint stock company, corporation, trust, business trust,
government, governmental agency, governmental subdivision or other entity.

             “Plan” means an employee benefit plan (as defined in Section 3(3)
of ERISA) which the Borrower or any ERISA Affiliate sponsors or maintains or to
which the Borrower makes, is making, or is obligated to make contributions and
includes any Pension Plan.

             “Pro Rata Share” means, as to any Bank at any time, the percentage
equivalent (expressed as a decimal, rounded to the eighth decimal place) at such
time of the principal amount of such Bank's Loan divided by the combined Loans
of all Banks, or, no Loans are outstanding, the percentage equivalent (expressed
as a decimal rounded to the eighth decimal place) at such time of such Bank’s
Commitment divided by the combined Commitments of all the Banks.

             “Purchase Money Indebtedness” means indebtedness incurred for the
purchase of assets either by way of deferred payment of the purchase price
thereof or by borrowing in order to finance such purchase.

             “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA or the regulations thereunder, other than any such event for
which the 30-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.

             “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator or of a
governmental authority, in each case applicable to or binding upon the Person or
any of its property or to which the Person or any of its property is subject.

             “S&P” means Standard & Poor’s or any successor to the rating agency
business thereof.

             “Subsidiary” of a Person means any corporation, association,
partnership, joint venture or other business entity of which more than 50% of
the voting stock or other equity interests (in the case of Persons other than
corporations) is owned or controlled directly or indirectly by the Person, or
one or more of the Subsidiaries of the Person, or a combination thereof.  Unless
the context otherwise clearly requires, references herein to a “Subsidiary”
refer to a Subsidiary of the Borrower.

             “Swap Contract” means any agreement, whether or not in writing,
relating to any transaction that is a rate swap, basis swap, forward rate
transaction, commodity swap, commodity option, equity or equity index swap or
option, bond, note or bill option, interest rate option, forward foreign
exchange transaction, cap, collar or floor transaction, currency swap,
cross-currency rate swap, swaption, currency option or any other, similar
transaction (including any option to enter into any of the foregoing) or any
combination of the foregoing, and, unless the context otherwise clearly
requires, any master agreement relating to or governing any or all of the
foregoing.

             “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Bank).

             “Taxes” means any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Bank and the Agent, such taxes (including income
taxes or franchise taxes) as are imposed on or measured by such Person's net
income by the jurisdiction (or any political subdivision thereof) under the laws
of which such Person is organized or maintains a lending office.

             “Type” has the meaning specified in the definition of “Loan.”

             “Unfunded Pension Liability” means the excess of a Plan's benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Plan's assets, determined in accordance with the assumptions used for funding
that Plan pursuant to Section 412 of the Code for the applicable plan year.

             “United States” and “U.S.” each means the United States of America.

             1.02                    Accounting Principles.  All financial
computations required under this Agreement shall be made, and all financial
information required under this Agreement shall be prepared, in accordance with
GAAP, consistently applied.  References herein to “fiscal year” and “fiscal
quarter” refer to such fiscal periods of the Borrower.

ARTICLE II.

THE CREDITS

             2.01                    Amount and Terms of Commitments

(a)         The Term Credit.  Each Bank severally agrees, on the terms and
conditions set forth herein, to make a single loan to the Borrower (each such
loan, a “Loan”) in an amount not to exceed the amount set forth on Schedule 2.01
opposite such Bank's name under the heading “Commitment”.  Each Bank's Loan
shall not exceed its pro rata share (as set forth on Schedule 2.01 opposite such
Bank's name under the heading “Pro Rata Share”) of the aggregate Loans made by
the Banks on such date of Borrowing.  Amounts borrowed as Loans which are repaid
or prepaid by the Borrower may not be reborrowed.  Any portion of the
Commitments (other than those referenced in subsection 2.01(b) below) that are
not used on such date of Borrowing shall automatically terminate. 
Notwithstanding anything herein to the contrary, the Commitment of each Bank to
make a Loan shall terminate on November 30, 2000 if the Borrowing has not
occurred on or prior to such date.

(b)        Additional Commitments.  The Borrower shall have the right, on or
before February 28, 2001, to identify one or more Eligible Assignees that desire
to become Banks hereunder. If the Borrower so identifies any such Eligible
Assignee or Eligible Assignees, then, on a single day before February 28, 2001
and pursuant to assumption documentation reasonably acceptable to the Agent and
the Borrower pursuant to which any such new lender or lenders agree to become a
“Bank” or “Banks” hereunder and make a “Loan” or “Loans” hereunder on the last
day of an Interest Period, any such Eligible Assignee or Eligible Assignees
shall become a “Bank” or “Banks” hereunder and make a “Loan” or “Loans”
hereunder; provided, in no event shall any such additional Loan or Loans cause
the aggregate principal amount of all Loans made under subsection 2.01(a) and
(b) hereof to exceed $200,000,000.  Additionally, the parties hereto agree that
in the event of any such new Loan or Loans, Schedule 2.01 shall be amended to
reflect any such new Loan or Loans as of the date on which such Loan or Loans
are made.

             2.02                    Loan Accounts; Notes; Designation of
Borrower.

(a)         The Loans made by each Bank shall be evidenced by one or more loan
accounts or records maintained by such Bank in the ordinary course of business. 
The loan accounts or records maintained by the Agent and each Bank shall be
rebuttable presumptive evidence of the amount of the Loans made by the Banks to
the Borrower and the interest and payments thereon.  Any failure so to record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder or under any Note.

(b)        Upon the request of any Bank made through the Agent, the Loan made by
such Bank to the Borrower may be evidenced by a note in the form of Exhibit F (a
“Note”), instead of loan accounts.  Each such Bank shall endorse on the
schedules annexed to its Note the date, amount and maturity of each Loan made by
it and the amount of each payment of principal made by the Borrower with respect
thereto.  Each such Bank is irrevocably authorized by the Borrower to endorse
its Note and each Bank's notations on its Note or other loan accounts or records
shall be rebuttable presumptive evidence of the amount of the Loans made by such
Bank to the Borrower and the payments thereon; provided, however, that the
failure of a Bank to make, or an error in making, a notation on its Note or
other loan accounts or records with respect to any Loan shall not limit or
otherwise affect the obligations of the Borrower hereunder.

             2.03                    Procedure for the Borrowing.

(a)         The Borrowing shall be made upon the Borrower's irrevocable written
notice delivered to the Agent in the form of a Notice of Borrowing (which notice
must be received by the Agent prior to 9:00 a.m. (San Francisco time)) (i) three
Business Days prior to the date of Borrowing, in the case of Offshore Rate
Loans, and (ii) one Business Day prior to the date of Borrowing, in the case of
Base Rate Loans, specifying:

(i)          the amount of the Borrowing, which shall be in an aggregate minimum
amount of $5,000,000 or any multiple of $1,000,000 in excess thereof;

(ii)         the requested date of the Borrowing;

(iii)        the Type of Loans comprising the Borrowing; and

(iv)       the duration of the Interest Period applicable to any Offshore Rate
Loans included in such notice.  If the Notice of Borrowing fails to specify the
duration of the Interest Period for any Borrowing comprised of Offshore Rate
Loans, such Interest Period shall be three months.

 

(b)        The Agent will promptly notify each Bank of its receipt of any Notice
of Borrowing and of the amount of such Bank's Pro Rata Share of that Borrowing.

(c)         Each Bank will make the amount of its Loan available to the Agent
for the account of the Borrower, at the Agent's Payment Office by 11:00 a.m.
(San Francisco time) on the date of Borrowing requested by Borrower in funds
immediately available to the Agent.  The proceeds of all such Loans received in
immediately available funds by the Agent by 11:00 a.m. (San Francisco time) on
such date of Borrowing will then be made available to the Borrower by the Agent
in immediately available funds at such office by crediting by 1:00 p.m. (San
Francisco time) on such date the account of Borrower on the books of Bank of
America with the aggregate of the amounts made available in immediately
available funds to the Agent by the Banks.  Any proceeds of such Loans received
in immediately available funds by the Agent by 11:00 a.m. (San Francisco time)
on such date of Borrowing and not credited to the Borrower by 1:00 p.m. (San
Francisco time) on such date shall be deemed to have been disbursed on the
following Business Day and interest shall begin to accrue thereon on such
following Business Day; provided, that, if the failure to credit any such funds
received from a Bank by the Agent in immediately available funds by 11:00 a.m.
(San Francisco time) on such date of Borrowing to the Borrower by 1:00 p.m. (San
Francisco time) on such date is due to the gross negligence or willful
misconduct of the Agent, then the Agent shall pay to such Bank interest on such
funds at the Federal Funds Rate from such date of receipt by the Agent to the
following Business Day.

             2.04                    Conversion and Continuation Elections for
Loans.

(a)         The Borrower may, upon irrevocable written notice to the Agent in
accordance with subsection 2.04(b):

(i)          elect, as of any Business Day, in the case of Base Rate Loans, or
as of the last day of the applicable Interest Period, in the case of any other
Type of Loans, to convert any such Loans (or any part thereof in an amount not
less than $5,000,000, or that is in an integral multiple of $1,000,000 in excess
thereof) into Loans of any other Type; or

(ii)         elect, as of the last day of the applicable Interest Period, to
continue any Loans having Interest Periods expiring on such day (or any part
thereof in an amount not less than $5,000,000, or that is in an integral
multiple of $1,000,000 in excess thereof);

provided, that if at any time the aggregate amount of Offshore Rate Loans
sharing concurrent Interest Periods is reduced, by payment, prepayment, or
conversion of part thereof to be less than $5,000,000, such Offshore Rate Loans
shall automatically convert into Base Rate Loans, and on and after such date the
right of the Borrower to continue such Loans as, and convert such Loans into,
Offshore Rate Loans shall terminate.

(b)        The Borrower shall deliver a Notice of Conversion/Continuation to be
received by the Agent not later than 9:00 a.m. (San Francisco time) at least (i)
three Business Days in advance of the Conversion/Continuation Date, if the Loans
are to be converted into or continued as Offshore Rate Loans and (ii) one
Business Day in advance of the Conversion/Continuation Date, if the Loans are to
be converted into Base Rate Loans, specifying:

(i)          the proposed Conversion/Continuation Date;

(ii)         the aggregate amount of Loans to be converted or renewed;

(iii)        the Type of Loans resulting from the proposed conversion or
continuation; and

(iv)       other than in the case of conversions into Base Rate Loans, the
duration of the requested Interest Period.

(c)         If upon the expiration of any Interest Period applicable to Offshore
Rate Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to such Offshore Rate Loans, the Borrower shall be deemed to have
requested that such Offshore Rate Loans shall be continued as Offshore Rate
Loans having a one-month Interest Period and deemed to have represented that the
conditions precedent set forth in subsections 4.02(b), (c), and (d) have been
satisfied; provided that if such Interest Period shall not exist because of the
circumstances set forth in clauses (iii) or (iv) of the definition of “Interest
Period” or such election shall not be available by virtue of a Default or Event
of Default pursuant to subsection 2.04(e), then the Borrower shall be deemed to
have elected to convert such Offshore Rate Loans into Base Rate Loans effective
as of the expiration date of such Interest Period.

(d)        The Agent will promptly notify each Bank of its receipt of a Notice
of Conversion/Continuation, or, if no timely notice is provided by the Borrower,
the Agent will promptly notify each Bank of the details of any automatic
continuation or, as applicable, conversion.  All conversions and continuations
shall be made ratably according to the respective outstanding principal amounts
of the Loans with respect to which the notice was given held by each Bank.

(e)         Unless the Majority Banks otherwise agree, during the existence of a
Default or Event of Default, the Borrower may not elect to have a Loan converted
into or continued as an Offshore Rate Loan.

(f)         There may be only one Interest Period in effect at any time until
February 28, 2001, and, thereafter, after giving effect to any conversion or
continuation of Loans, there may not be more than seven different Interest
Periods in effect in respect of all Loans then outstanding.

 

             2.05                    Prepayments.

(a)         Subject to Section 3.04, the Borrower may, at any time or from time
to time, upon irrevocable notice to the Agent, ratably prepay Loans in whole or
in part, in minimum amounts of $5,000,000 or any multiple of $1,000,000 in
excess thereof.  Such notice of prepayment shall specify the date and amount of
such prepayment, and, if applicable, the Type(s) of Loans to be prepaid, and
must be received by the Agent prior to 9:00 a.m. (San Francisco time) (i) three
Business Days prior to the proposed date of prepayment in the case of Offshore
Rate Loans and (ii) one Business Day prior to the proposed date of prepayment in
the case of Base Rate Loans.  The Agent will promptly notify each Bank of its
receipt of any such notice, and, if applicable, of such Bank's Pro Rata Share of
such prepayment.  If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein, together with accrued interest to
such date on the amount prepaid and any amounts required pursuant to Section
3.04.

             2.06                    Repayment.

The Borrower shall repay to the Banks on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

             2.07                    Interest.

(a)         Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the date when made until paid in full at the Base Rate plus
the percentage set forth opposite the Debt Rating then in effect under the
heading “Applicable Margin Base Rate Loans” in the pricing grid set forth below:

Debt Ratings

--------------------------------------------------------------------------------

  Moody’s

--------------------------------------------------------------------------------

    S & P

--------------------------------------------------------------------------------

Applicable Margin Base Rate Loans

--------------------------------------------------------------------------------

  Baa 1 or Higher or   BBB+ or Higher 0%   Baa 2 or   BBB 0.25%   Baa 3 or  
BBB- 0.50%   Lower than Baa3 or   Lower than BBB- 0.75%  

(b)        Each Offshore Rate Loan shall bear interest on the outstanding
principal amount thereof from the date when made until paid in full at the
applicable Offshore Rate plus the percentage set forth opposite the Debt Rating
then in effect under the heading “Applicable Margin Offshore Rate Loans” in the
pricing grid set forth below:

Debt Ratings

--------------------------------------------------------------------------------

Moody’s

--------------------------------------------------------------------------------

    S & P

--------------------------------------------------------------------------------

Applicable Margin
Offshore Rate Loans

--------------------------------------------------------------------------------

A2 or Higher or   A or Higher 0.50% A3 or   A- 0.75% Baa 1 or   BBB+ 1.00% Baa 2
or   BBB 1.25% Baa 3 or   BBB- 1.50% Lower than Baa 3 or   Lower than BBB- 1.75%

(c)         Any change in the applicable margin shall become effective three
Business Days after notification to the Agent of a change in Debt Rating by (i)
the Borrower pursuant to Section 6.03 (g), or (ii) any Bank, accompanied in the
case of clause (ii) by evidence satisfactory to the Agent of such event. In the
event of a split rating, the higher rating will apply; if the Debt Ratings are
split by more than one level, one level above the lower rating will apply.  If
any time only one rating is available, the applicable margin shall be determined
solely by reference to such one rating.  If at any time no Debt Rating is
available, the applicable margin shall be 0.75% per annum for all Base Rate
Loans and 1.75% for all Offshore Rate Loans.

(d)        Interest on each Loan shall be paid in arrears on each Interest
Payment Date.  Interest shall also be paid on the date of any prepayment of
Loans under Section 2.05 for the portion of the Loans so prepaid and upon
payment (including prepayment) in full thereof and, during the existence of any
Event of Default, interest shall be paid on demand of the Agent at the request
or with the consent of the Majority Banks.

(e)         During the continuation of any Event of Default pursuant to
Section 8.01, the Borrower shall pay interest (after as well as before judgment
to the extent permitted by law) on the principal amount of all Loans
outstanding, at a rate per annum which is determined by adding 2% per annum to
the applicable margin then in effect in accordance with Section 2.07(a) or (b),
as applicable, and, in the case of obligations not subject to any such
applicable margin, at a rate per annum equal to the Base Rate plus the
applicable margin for Base Rate Loans then in effect in accordance with Section
2.07(a) plus 2%; provided, however, that, on and after the expiration of any
Interest Period applicable to any Offshore Rate Loan outstanding on the date of
occurrence of such Event of Default or acceleration, the principal amount of
such Offshore Rate Loan shall, during the continuance of such Event of Default
or after acceleration, bear interest at a rate per annum equal to the Base Rate
plus the applicable margin for Base Rate Loans then in effect in accordance with
Section 2.07(a) plus 2%.

(f)         Anything herein to the contrary notwithstanding, the obligation of
the Borrower to any Bank hereunder shall be subject to the limitation that
payments of interest shall not be required for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by such Bank would be contrary to the provisions of
any law applicable to such Bank limiting the highest rate of interest that may
be lawfully contracted for, charged or received by such Bank, and in such event
each Borrower shall pay such Bank interest at the highest rate permitted by
applicable law.

             2.08                    Fees.

(a)         The Borrower shall pay to the Agent on the date of Borrowing for the
account of each Bank an upfront fee with respect to such Bank in the amount as
set forth for such Bank on the update sheet dated November 17, 2000 delivered by
the Agent to the Borrower.

(b)        The Borrower shall pay to Bank of America on the date of Borrowing
for its account a structuring and syndicating fee in the amount separately
agreed in the Fee Letter.

(c)         The Borrower shall pay to the Agent on the date of Borrowing and on
each anniversary thereafter for its account an administrative fee in the amount
separately agreed in the Fee Letter.

             2.09                    Computation of Fees and Interest.

(a)         All computations of interest for Base Rate Loans when the Base Rate
is determined by Bank of America's “reference rate” shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed.  All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more interest being paid than if
computed on the basis of a 365-day year).  Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.  The Agent will provide to the Borrower a
statement of the amount of interest due on each Interest Payment Date and such
other dates that interest is due hereunder and a statement of the amount of fees
due on each date that fees are due hereunder; provided that the failure of the
Agent to provide any such statement shall not limit or otherwise affect the
Borrower's obligations hereunder or under any Note or any other document or
instrument given in connection herewith.

(b)        Each determination of an interest rate by the Agent shall be
conclusive and binding on the Borrower and the Banks in the absence of manifest
error.

             2.10                    Payments b y the Borrower.

(a)         All payments to be made by the Borrower shall be made without
set-off, recoupment or counterclaim.  Except as otherwise expressly provided
herein, all payments by the Borrower shall be made to the Agent for the account
of the Banks at the Agent's Payment Office, and shall be made in dollars and in
immediately available funds, no later than 12:00 noon (San Francisco time) on
the date specified herein.  The Agent will promptly distribute to each Bank its
Pro Rata Share (or other applicable share as expressly provided herein) of such
payment in like funds as received.  Any payment received by the Agent later than
12:00 noon (San Francisco time) shall be deemed to have been received on the
following Business Day and any applicable interest or fee shall continue to
accrue.

(b)        Subject to the provisions set forth in the definition of “Interest
Period” herein, whenever any payment is due on a day other than a Business Day,
such payment shall be made on the following Business Day, and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be.

(c)         Unless the Agent receives notice from the Borrower prior to the date
on which any payment is due to the Banks that the Borrower will not make such
payment in full as and when required, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date in immediately available
funds and the Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Bank on such due date an amount equal to the
amount then due such Bank.  If and to the extent the Borrower has not made such
payment in full to the Agent, each Bank shall repay to the Agent on demand such
amount distributed to such Bank, together with interest thereon at the Federal
Funds Rate for each day from the date such amount is distributed to such Bank
until the date repaid.

 

             2.11                    Payments by the Banks to the Agent.

(a)         Unless the Agent receives notice from a Bank on or prior to the date
of Borrowing that such Bank will not make available as and when required
hereunder to the Agent for the account of the Borrower the amount of that Bank's
Pro Rata Share of the Borrowing, the Agent may assume that each Bank has made
such amount available to the Agent in immediately available funds on the date of
Borrowing and the Agent may (but shall not be so required), in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent any Bank shall not have made its full amount
available to the Agent in immediately available funds and the Agent in such
circumstances has made available to the Borrower such amount, that Bank shall on
the Business Day following such date of Borrowing make such amount available to
the Agent, together with interest at the Federal Funds Rate for each day during
the period from the date of Borrowing to the date that Bank makes such amount
available to the Agent.  A notice of the Agent submitted to any Bank with
respect to amounts owing under this subsection (a) shall be conclusive, absent
manifest error.  If such amount is so made available, such payment to the Agent
shall constitute such Bank's Loan as of the date of the Borrowing for all
purposes of this Agreement.  If such amount is not made available to the Agent
on the Business Day following the date of Borrowing, the Agent will notify the
Borrower of such failure to fund and, upon demand by the Agent, the Borrower
shall pay such amount to the Agent for the Agent's account, together with
interest thereon for each day elapsed since the date of such Borrowing, at a
rate per annum equal to the interest rate applicable at the time to the Loans
comprising such Borrowing.

(b)        The failure of any Bank to make any Loan on the date of Borrowing
shall not relieve any other Bank of any obligation hereunder to make a Loan on
such Date, but no Bank shall be responsible for the failure of any other Bank to
make the Loan to be made by such other Bank on any such Date.

             2.12                    Sharing of Payments, Etc  If, other than as
expressly provided elsewhere herein, any Bank shall obtain on account of the
Loans made by it any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise) in excess of its Pro Rata Share,
such Bank shall immediately (a) notify the Agent of such fact, and (b) purchase
from the other Banks such participations in the Loans made by them as shall be
necessary to cause such purchasing Bank to share the excess payment pro rata
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from the purchasing Bank, such purchase shall to
that extent be rescinded and each other Bank shall repay to the purchasing Bank
the purchase price paid therefor, together with an amount equal to such paying
Bank's ratable share (according to the proportion of (i) the amount of such
paying Bank's required repayment to (ii) the total amount so recovered from the
purchasing Bank) of any interest or other amount paid or payable by the
purchasing Bank in respect of the total amount so recovered.  Each Borrower
agrees that any Bank so purchasing a participation from another Bank may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.11) with respect to such
participation as fully as if such Bank were the direct creditor of the Borrower
in the amount of such participation.  The Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section and will in each case notify the Banks following
any such purchases or repayments.

             2.13                    Guaranty.  All obligations of the Borrower
hereunder and any Note shall be guaranteed pursuant to the Guaranty, to the
extent executed and delivered pursuant to Section 6.09 hereof.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

             3.01                    Taxes

(a)         Any and all payments by the Borrower to each Bank or the Agent under
this Agreement and any other document or instrument given in connection herewith
shall be made free and clear of, and without deduction or withholding for any
Taxes.  In addition, the Borrower shall pay all Other Taxes.

(b)        The Borrower agrees to indemnify and hold harmless each Bank and the
Agent for the full amount of Taxes or Other Taxes imposed on any payments by the
Borrower under this Agreement (including any Taxes or Other Taxes imposed by any
jurisdiction on amounts payable under this Section) paid by such Bank or the
Agent and any liability (including penalties, interest, additions to tax and
expenses, unless arising from the gross negligence or willful misconduct of such
Bank or the Agent) arising therefrom or with respect thereto, whether or not
such Taxes or Other Taxes were correctly or legally asserted.  Payment under
this indemnification shall be made within 30 days after the date such Bank or
the Agent makes written demand therefor.

(c)         If the Borrower shall be required by law to deduct or withhold any
Taxes or Other Taxes from or in respect of any sum payable hereunder to any Bank
or the Agent, then:

(i)          the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section) such Bank
or the Agent, as the case may be, receives an amount equal to the sum it would
have received had no such deductions or withholdings been made;

(ii)         the Borrower shall make such deductions and withholdings;

(iii)        the Borrower shall pay the full amount deducted or withheld to the
relevant taxing authority or other authority in accordance with applicable law;
and

(iv)       the Borrower shall also pay to each Bank or to the Agent for the
account of such Bank, at the time interest is paid, all additional amounts which
the respective Bank specifies as necessary to preserve the after-tax yield such
Bank would have received if such Taxes or Other Taxes had not been imposed.

(d)        Within 30 days after the date of any payment by the Borrower of Taxes
or Other Taxes, the Borrower shall furnish the Agent the original or a certified
copy of a receipt evidencing payment thereof, or other evidence of payment
satisfactory to the Agent.

(e)         If any Bank is a “foreign corporation, partnership or trust” within
the meaning of the Code and such Bank claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the Code (a “Non-U.S.
Lender”), such Bank agrees with and in favor of the Agent and the Borrower, to
deliver to the Agent and the Borrower:

(i)          if such Bank claims an exemption from, or a reduction of,
withholding tax under a United States tax treaty, two properly completed IRS
Form W-8BEN or other version of IRS Form W-8, as appropriate, before the payment
of any interest in the first calendar year and before the payment of any
interest in each third succeeding calendar year during which interest may be
paid under this Agreement;

(ii)         if such Bank claims that interest paid under this Agreement is
exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such Bank, two properly completed and
executed copies of IRS Form W-8ECI or other version of IRS Form W-8, as
appropriate, before the payment of any interest is due in the first taxable year
of such Bank and in each succeeding taxable year of such Bank during which
interest may be paid under this Agreement; and

(iii)        such other form or forms as may be required under the Code or other
laws of the United States as a condition to exemption from, or reduction of,
United States withholding tax.

Such forms and other documentation shall be delivered by each Non-U.S. Lender on
or before the date it becomes a party to this Agreement and on or before the
date, if any, such Non-U.S. Lender changes its applicable Lending Office by
designating a different Lending Office or selecting an additional office.  In
addition, each Non-U.S. Lender shall deliver appropriate replacements to such
forms previously delivered by it promptly upon the obsolescence or invalidity of
any form or other documentation previously delivered by such Non-U.S. Lender if
under then applicable law, it can appropriately deliver such form.

(f)         The Borrower shall not be required to pay any additional amounts
under subsection (c) above or any indemnification under subsection (b) above in
respect of U.S. Federal withholding tax pursuant to paragraph (c) or (b) above
to the extent that the obligation to pay such additional amounts or
indemnification would not have arisen but for a failure by the such Bank to
comply with the provisions of subsection (e) above.

(g)        If any Bank claims exemption from, or reduction of, withholding tax
under a United States tax treaty by providing IRS Form W-8BEN and such Bank
sells, assigns, grants a participation in, or otherwise transfers all or part of
the obligations of the Borrower hereunder to such Bank, such Bank agrees to
notify the Agent and the Borrower of the percentage amount in which it is no
longer the beneficial owner such obligations of the Borrower to such Bank.  To
the extent of such percentage amount, the Agent and the Borrower will treat such
Bank's IRS Form W-8BEN as no longer valid.

(h)        If any Bank claiming exemption from United States withholding tax by
filing IRS Form W-8ECI grants a participation in all or part of the obligations
of the Borrower hereunder to such Bank, such Bank agrees to undertake sole
responsibility for complying with the withholding tax requirements imposed by
Sections 1441 and 1442 of the Code.

(i)          If any Bank is entitled to a reduction in the applicable
withholding tax, the Agent may withhold from any interest payment to such Bank
an amount equivalent to the applicable withholding tax after taking into account
such reduction.  If the forms or other documentation required by subsection (e)
of this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Bank not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.

(j)          If the IRS or any other governmental authority of the United States
or other jurisdiction asserts a claim that the Agent did not properly withhold
tax from amounts paid to or for the account of any Bank (because the appropriate
form was not delivered, was not properly executed, or because such Bank failed
to notify the Agent of a change in circumstances which rendered the exemption
from, or reduction of, withholding tax ineffective, or for any other reason)
such Bank shall indemnify the Agent fully for all amounts paid, directly or
indirectly, by the Agent as tax or otherwise, including penalties and interest,
and including any taxes imposed by any jurisdiction on the amounts payable to
the Agent under this Section, together with all costs and expenses (including
Attorney Costs).  The obligation of the Banks under this subsection shall
survive the payment of all obligations and the resignation or replacement of the
Agent.

(k)         If the Borrower is required to pay additional amounts to any Bank or
the Agent for such Person's account pursuant to subsection (c) of this Section,
then such Bank shall use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its Lending Office so as
to eliminate any such additional payment by the Borrower which may thereafter
accrue, if such change in the judgment of such Bank is not otherwise
disadvantageous to such Bank, as the case may be.

 

             3.02                    Illegality.

(a)         If any Bank reasonably determines that the introduction of any
Requirement of Law, or any change in any Requirement of Law, or in the
interpretation or administration of any Requirement of Law, has made it
unlawful, or that any central bank or other governmental authority has asserted
that it is unlawful, for any Bank or its applicable Lending Office to make
Offshore Rate Loans, then, on notice thereof by the Bank to the Borrower through
the Agent, any obligation of that Bank to make Offshore Rate Loans shall be
suspended until such Bank notifies the Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.

(b)        If a Bank reasonably determines that it is unlawful for such Bank to
maintain any Offshore Rate Loan, upon its receipt of notice of such fact and
demand from such Bank (with a copy to the Agent) (i) the Borrower shall prepay
in full such Offshore Rate Loans to it of that Bank then outstanding, together
with interest accrued thereon and amounts required under Section 3.04, either on
the last day of the Interest Period thereof, if such Bank may lawfully continue
to maintain such Offshore Rate Loans to such day, or immediately, if such Bank
may not lawfully continue to maintain such Offshore Rate Loans, or (ii) the
Offshore Rate Loan of the Borrower to that Bank shall be automatically converted
to a Base Rate Loan, either on the last day of the Interest Period thereof, if
such Bank may lawfully continue to maintain such Offshore Rate Loan to such day,
or immediately, if such Bank may not lawfully continue to maintain such Offshore
Rate Loan, and, in the case of a conversion to a Base Rate Loan prior to the
last day of the Interest Period thereof, the Borrower shall pay, on the date of
such automatic conversion, interest accrued thereon to such day and amounts
required under Section 3.04.

(c)         If the obligation of any Bank to make or maintain Offshore Rate
Loans has been so terminated or suspended, the Borrower may elect, by giving
notice to such Bank through the Agent that all Loans which would otherwise be
made by such Bank as Offshore Rate Loans shall be instead Base Rate Loans.

             3.03                    Increased Costs and Reduction of Return.

(a)         If any Bank determines that, due to either (i) the introduction of
or any change (other than any change by way of imposition of or increase in
reserve requirements included in the calculation of the Offshore Rate) in or in
the interpretation of any law or regulation or (ii) the compliance by that Bank
with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law), there shall be any increase
in the cost to such Bank of agreeing to make or making, funding or maintaining
any Offshore Rate Loans, then each Borrower shall be liable for, and shall from
time to time, upon demand (with a copy of such demand to be sent to the Agent),
pay to the Agent for the account of such Bank, additional amounts as are
sufficient to compensate such Bank for such increased costs.

(b)        If any Bank shall have determined that (i) the introduction of any
Capital Adequacy Regulation, (ii) any change in any Capital Adequacy Regulation,
(iii) any change in the interpretation or administration of any Capital Adequacy
Regulation by any central bank or other governmental authority charged with the
interpretation or administration thereof, or (iv) compliance by such Bank (or
the Lending Office of such Bank) or any corporation controlling such Bank with
any Capital Adequacy Regulation, affects or would affect the amount of capital
required or expected to be maintained by such Bank or any corporation
controlling such Bank and (taking into consideration such Bank's or such
corporation's policies with respect to capital adequacy and such Bank's or such
corporation's desired return on capital) determines that the amount of such
capital is increased as a consequence of its Commitment, Loan, credits or
obligations under this Agreement, then, upon demand of such Bank to the Borrower
through the Agent, the Borrower shall pay to such Bank, as applicable, from time
to time as specified by such Bank, additional amounts sufficient to compensate
such Bank for such increase.  For purposes of this subsection, “Capital Adequacy
Regulation” means any guideline, request or directive of any central bank or
other governmental authority, or any other law, rule or regulation, whether or
not having the force of law, in each case, regarding capital adequacy of any
bank or of any corporation controlling a bank.

             3.04                    Funding Losses.  The Borrower shall
reimburse each Bank and hold each Bank, harmless from any loss or expense which
such Bank may sustain or incur as a consequence of:

(a)         the failure of the Borrower to make on a timely basis any payment of
principal of any Offshore Rate Loan;

(b)        the failure of the Borrower to borrow, continue or convert a Loan
after the Borrower has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Conversion/Continuation;

(c)         the failure of the Borrower to make any prepayment of any Loan in
accordance with any notice delivered under Section 2.05;

(d)        the prepayment (including pursuant to Section 2.05) or other payment
(including after acceleration thereof) of any Offshore Rate Loan on a day that
is not the last day of the relevant Interest Period; or

(e)         the automatic conversion under Section 2.04 or subsection 3.02(b) of
any Offshore Rate Loan to a Base Rate Loan on a day that is not the last day of
the relevant Interest Period; including any such loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain its Offshore
Rate Loans or from fees payable to terminate the deposits from which such funds
were obtained.

             3.05                    Inability to Determine Rates.  If the Agent
determines that for any reason adequate and reasonable means do not exist for
determining the Offshore Rate for any requested Interest Period with respect to
a proposed Offshore Rate Loan, or that the Offshore Rate applicable pursuant to
subsection 2.07(b) for any requested Interest Period with respect to a proposed
Offshore Rate Loan does not adequately and fairly reflect the cost to the Banks
of funding such Loan, the Agent will promptly so notify the Borrower and each
Bank.  Thereafter, the obligation of the Banks to make or maintain Offshore Rate
Loans, as the case may be, hereunder shall be suspended until the Agent revokes
such notice in writing.  Upon receipt of such notice, the Borrower may revoke
Notice of Borrowing or Notice of Conversion/Continuation then submitted by it. 
If the Borrower does not revoke such Notice of Borrowing, the Banks shall make,
convert or continue the Loans, as proposed by the Borrower, in the amount
specified in the applicable notice submitted by the Borrower, but such Loans
shall be made, converted or continued as Base Rate Loans instead of Offshore
Rate Loans.

             3.06                    Survival.  The agreements and obligations
of the Borrower in this Article III shall survive the payment of all other
obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

             4.01                    Conditions of Initial Loans.  The
obligation of each Bank to make its Loan hereunder is subject to the condition
that the Agent have received all of the following, in form and substance
satisfactory to the Agent and each Bank, and in sufficient copies for each Bank:

(a)         Credit Agreement and Notes.  This Agreement and, if requested by any
Bank three Business Days before the Closing Date, the Note payable to such Bank,
each executed by each party thereto;

(b)        Legal Opinions.  (i)  An opinion, dated the Closing Date, of Miller
Nash LLP, counsel to the Borrower, substantially in the form of Exhibit D-1 and
(ii) an opinion, dated the Closing Date, of Morrison & Foerster, special
California counsel to the Agent, substantially in the form of Exhibit D-2;

(c)         Resolutions.  A copy of a resolution or resolutions passed by the
Board of Directors (or, to the extent permitted by resolutions or bylaws of the
Board of Directors, the Executive Committee thereof) of the Borrower, certified
by the Secretary or an Assistant Secretary of the Borrower as being in full
force and effect on the Closing Date, authorizing the Borrowing and the
execution, delivery and performance of this Agreement and any instrument or
agreement required hereunder or thereunder;

(d)        Incumbency.  A certificate, signed by the Secretary or an Assistant
Secretary of the Borrower and dated the Closing Date, as to the incumbency, and
containing the specimen signature or signatures, of the person or persons
authorized to execute and deliver this Agreement and any instrument or agreement
required hereunder or thereunder;

(e)         [Intentionally omitted];

(f)         Certificates.  A certificate signed by a duly authorized officer of
the Borrower, dated as of the Closing Date, stating that:

(i)          the representations and warranties contained in Article V are true
and correct on and as of such date, as though made on and as of such date; and

(ii)         no Default or Event of Default exists or would result from the
Borrowing to be made by it;

(g)        Other Documents.  Certified copies of all approvals, consents,
exemptions and other actions by, or certificates of, and notices to and filings
with, any governmental authority and any trustee or holder of any indebtedness
or obligation of the Borrower which, in any Bank's opinion, are required in
connection with any transaction contemplated herein, including good standing
certificates with respect to the Borrower for the States of Delaware and Oregon;
and

(h)        No Material Adverse Effect.  There shall not have occurred a material
adverse change since June 30, 2000 in the business, assets, liabilities (actual
or contingent), operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole or in the facts and
information regarding such entities as represented to date.

             4.02                    Conditions to the Borrowing and all
Conversions and Continuations.  The obligation of each Bank to make its Loan or
to continue or convert such Loan, is subject to the satisfaction of the
following conditions precedent on the relevant date of Borrowing, conversion or
continuation;

(a)         Notice of Borrowing or Notice of Conversion/Continuation.  As to any
Loan, the Agent shall have received (with, in the case of the initial Loan only,
a copy for each Bank) a Notice of Borrowing on the date of Borrowing or a Notice
of Conversion/Continuation;

             Continuation of Representations and Warranties.  The
representations and warranties in Article V (exclusive of the last two sentences
of Section 5.13) shall be true and correct on and as of such date of Borrowing,
conversion or continuation with the same effect as if made on and as of such
date of Borrowing, conversion or continuation; and

(c)         No Existing Default.  No Default or Event of Default shall exist or
shall result from such Borrowing, conversion or continuation.

Each Notice of Borrowing or Notice of Conversion/Continuation submitted by the
Borrower hereunder shall constitute a representation and warranty by the
Borrower, as of the date of each such notice or request and as of the date of
such Borrowing, conversion or continuation, that the conditions in this Section
4.02 are satisfied.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

             Borrower represents and warrants to the Agent and each Bank that:

             5.01                    Corporate Existence.  The Borrower is a
corporation duly organized and existing under the laws of the jurisdiction of
its incorporation, and is properly qualified as a foreign corporation and in
good standing in every jurisdiction in which it is doing business of a nature
that requires such qualification;

             5.02                    Subsidiaries.  Each of its Subsidiaries is
duly organized and existing under the laws of the jurisdiction of its formation,
and is properly qualified as a foreign corporation and in good standing in every
jurisdiction in which it is doing business of a nature that requires such
qualification;

             5.03                    Corporate Authorization.  The execution,
delivery and performance of this Agreement and any instrument or agreement
required hereunder to be executed by it, and, to the extent executed and
delivered pursuant to Section 6.09, the execution, delivery and performance of
the Guaranty and Contribution Agreement by each Material Domestic Subsidiary and
any instrument or agreement required hereunder or thereunder to be executed by
such Person, are within such Person’s powers, have been duly authorized, and are
not in conflict with the terms of any charter, bylaw or other organization
papers of such Person, or any instrument or agreement to which such Person is a
party or by which such Person is bound or affected;

             5.04                    Governmental Authorization.  No approval,
consent, exemption or other action by, or notice to or filing with, any
governmental authority is necessary in connection with the execution, delivery
or performance by the Borrower of this Agreement or by any Material Domestic
Subsidiary of the Guaranty or Contribution Agreement or any instrument or
agreement required hereunder or thereunder to be executed by such Person, except
as may have been obtained and certified copies of which have been delivered to
the Agent and each Bank;

             5.05                    No Contravention.  There is no law, rule or
regulation applicable to the Borrower or any of the Material Domestic
Subsidiaries, nor is there any judgment, decree or order of any court or
governmental authority binding on the Borrower or any of the Material Domestic
Subsidiaries, which would be contravened by the execution, delivery, performance
or enforcement of this Agreement, the Guaranty, or the Contribution Agreement or
any instrument or agreement required hereunder;

             5.06                    Binding Effect.  This Agreement is a legal,
valid and binding agreement of the Borrower, enforceable against the Borrower in
accordance with its terms, and upon the execution and delivery thereof, the
Guaranty and the Contribution Agreement will be legal, valid and binding
agreements of each of the Material Domestic Subsidiaries, and any instrument or
agreement required hereunder or thereunder when executed and delivered, will be
similarly legal, valid, binding and enforceable;

             5.07                    Encumbrances.  The properties and assets of
the Borrower and Subsidiaries are free and clear of all security interests,
liens, encumbrances or rights of others, except for security interests, liens
and encumbrances permitted under Section 7.04;

             5.08                    Compliance with Laws.  The Borrower and
each of its Subsidiaries are in compliance with all applicable federal, state
and local laws, ordinances and regulations relating to hazardous materials or
wastes or hazardous or toxic substances, except where failure to so comply would
not have a material adverse effect on the Borrower's consolidated financial
condition or operations or materially impair the Borrower's ability to perform
its obligations hereunder or under any instrument or agreement required
hereunder or the ability of any Material Domestic Subsidiary to perform its
obligations under the Guaranty or Contribution Agreement or under any instrument
or agreement required thereunder;

             5.09                    Litigation.   Except as disclosed in
reports filed by the Borrower with the Securities and Exchange Commission,
copies of which have been delivered to the Banks, there are no suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries or their
respective properties, the adverse determination of which might reasonably be
expected to materially affect the Borrower's consolidated financial condition or
operations or materially impair the Borrower's ability to perform its
obligations hereunder or under any instrument or agreement required hereunder or
the ability of any Material Domestic Subsidiary to perform its obligations under
the Guaranty or Contribution Agreement or under any instrument or agreement
required thereunder;

             5.10                    No Default.  No Default or Event of Default
has occurred and is continuing or would result from the incurring of obligations
by the Borrower hereunder or any Material Domestic Subsidiary under the Guaranty
or Contribution Agreement;

             5.11                    Use of Proceeds; Margin Regulations.  The
proceeds of the Loans are to be used solely for the purposes set forth in and
permitted by Section 6.01 and Section 7.05.  Neither the Borrower nor any of its
Subsidiaries is generally engaged in the business of purchasing or selling
“margin stock” as such term is defined in Regulation T, U  or X of the FRB or
extending credit for the purpose of purchasing or carrying such margin stock;

             5.12                    Regulated Entities.  Neither the Borrower,
any Person controlling the Borrower, or any Subsidiary of the Borrower is an
“Investment Company” within the meaning of the Investment Company Act of 1940. 
The Borrower is not subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, any
state public utilities code, or any other Federal or state statute or regulation
limiting its ability to incur indebtedness;

             5.13                    Financial Statements.All consolidated
financial statements for the year ended December 31, 1999, and subsequent
periods, furnished by the Borrower to the Agent and the Banks present fairly, in
all material respects, the consolidated financial position of the Borrower
(unless otherwise therein noted and any changes in accounting principles and
practices are concurred with by the accountants referred to in subsection
6.07(b)) and, together with all other information and data furnished by the
Borrower to the Agent and the Banks, are complete and correct as of the dates
and periods therein specified.  Since such dates there has been no change in the
Borrower's consolidated financial condition or results of operations sufficient
to impair the Borrower' ability to repay the Loans in accordance with the terms
hereof.  Neither the Borrower nor any of its Subsidiaries has any contingent
obligations, liabilities for taxes or other outstanding financial obligations
which are material in the aggregate, except as disclosed in such statements,
information and data;

             5.14                    ERISA Compliance .

(a)         Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law.  Each
Plan which is intended to qualify under Section 401(a) of the Code has received
a favorable determination letter from the IRS and, to the best knowledge of the
Borrower, nothing has occurred which would cause the loss of such
qualification.  The Borrower and each ERISA Affiliate have made all required
contributions to any Plan subject to Section 412 of the Code, and no application
for a funding waiver or an extension of any amortization period pursuant to
Section 412 of the Code has been made with respect to any Plan;

(b)        There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any governmental authority,
with respect to any Plan which have resulted or could reasonably be expected to
result in a material adverse change in the Borrower's consolidated financial
condition or results of operations.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan which
has resulted or could reasonably be expected to result in a material adverse
change in the Borrower's consolidated financial condition or results of
operations;

(c)         (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) except as disclosed in Schedule 5.14(c), no Plan has any Unfunded Pension
Liability; (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under Section
4007 of ERISA); (iv) neither the Borrower nor any ERISA Affiliate has incurred,
or reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and

             5.15                    Swap Obligations.  Neither the Borrower nor
any of its Subsidiaries has incurred any outstanding obligations under any Swap
Contracts, other than Permitted Swap Obligations.

ARTICLE VI.

AFFIRMATIVE COVENANTS

             So long as any Bank shall have any Commitment hereunder or any Loan
or other obligation hereunder shall remain unpaid or unsatisfied, the Borrower
will and, with respect to Sections 6.02, 6.03, 6.04, 6.05, 6.06 and 6.08, will
cause each of its Subsidiaries to, unless the Majority Banks waive compliance in
writing:

             6.01                    Use of Proceeds.  Use the proceeds of the
Loans for working capital, capital expenditures or other lawful general
corporate purposes, including refinancing of indebtedness under the Existing
Credit Agreement, not in contravention of any Requirement of Law;

             6.02                    Preservation of Corporate Existence, Etc. 
Preserve all rights, privileges and franchises useful or necessary for ordinary
business operations and keep all properties useful or necessary for ordinary
business operations in good working order and condition, and from time to time
make all needful repairs, renewals and replacements thereto and thereof so that
the efficiency of such property shall be fully maintained and preserved;

             6.03                    Notices.  Promptly give notice in writing
to the Agent and each Bank of:

(a)         all litigation when the aggregate amount of claims pending is
$50,000,000 or more and the litigation involves $15,000,000 or more and the
Borrower, or a Subsidiary thereof, is a defendant;

(b)        any dispute which may exist between the Borrower or any of its
Subsidiaries and any governmental regulatory body or any threatened action by
any governmental agency to acquire or condemn any of the properties of the
Borrower or any of its Subsidiaries where the amount involved is $30,000,000 or
more;

(c)         any strike involving 1,000 or more employees of the Borrower or any
of its Subsidiaries which has continued for thirty (30) days;

(d)        any proceeding or order before any court or administrative body
requiring the Borrower or any of its Subsidiaries to comply with any statute or
regulation regarding protection of the environment if such compliance would
require (i) expenditures in the amount of $50,000,000 or more or (ii) if such
violation involves the reasonable possibility of the imposition of a fine of
$20,000,000 or more;

(e)         the occurrence of any of the following events affecting the Borrower
or any ERISA Affiliate (but in no event more than 10 days after such event), and
deliver to the Agent and each Bank a copy of any notice with respect to such
event that is filed with a governmental authority and any notice delivered by a
governmental authority to the Borrower or any ERISA Affiliate with respect to
such event:

(i)          an ERISA Event;

(ii)         a material increase in the Unfunded Pension Liability of any Plan;

(iii)        the adoption of, or the commencement of contributions to, any Plan
subject to Section 412 of the Code by the Borrower or any ERISA Affiliate; or

(iv)       the adoption of any amendment to a Plan subject to Section 412 of the
Code, if such amendment results in a material increase in contributions or
Unfunded Pension Liability,

(f)         any Default or Event of Default known to the Borrower; and

(g)        any change by Moody’s or S&P in the Debt Rating.

Each notice under this Section shall be accompanied by a written statement by
the chief financial officer of the Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower or any
affected Subsidiary proposes to take with respect thereto and at what time. 
Each notice under subsection 6.03(f) shall describe with particularity any and
all clauses or provisions of this Agreement that have been breached or violated;

             6.04                    Payment of Obligations.  Promptly pay and
discharge all material obligations, including tax claims, at maturity, except
such as may be contested in good faith or as to which a bona fide dispute may
exist;

             6.05                    Insurance.  Maintain such insurance as is
usually maintained by others in the business of the same nature as the business
of the Borrower and each of its Subsidiaries, as the case may be, or maintain a
program of self insurance, with reserves, in accordance with sound business
practices;

             6.06                    Inspection of Property and Books and
Records.  Maintain adequate books, accounts and records in accordance with good
accounting standards and permit representatives of the Majority Banks or the
Agent to inspect such books and records and to visit the properties of the
Borrower and its Subsidiaries;

             6.07                    Financial Statements.  From time to time as
hereinafter set forth promptly prepare, or cause to be prepared, and deliver to
the Agent, with sufficient copies for each Bank, in form and detail satisfactory
to the Majority Banks:

(a)         On a consolidated basis summary balance sheets and statements of
income, shareholders' equity and cash flows for the Borrower and its
Subsidiaries as of the end of each of the first three quarterly accounting
periods in each fiscal year of the Borrower; such statements shall be delivered
within 45 days from the end of the period covered and shall be furnished with a
Compliance Certificate signed by a responsible officer of the Borrower;

(b)        On a consolidated basis summary balance sheets and statements of
income, shareholders' equity and cash flows for the Borrower and its
Subsidiaries as of the end of each fiscal year of the Borrower, certified by an
independent certified public accountant or accountants selected by the Borrower
and acceptable to the Majority Banks; such independent certified public
accountant or accountants shall also certify to the effect that in the course of
making their audit they obtained no knowledge of any existing unremedied Default
or Event of Default by the Borrower under this Agreement, or a statement
disclosing any such defaults if any are found, which statements referred to in
this Section 6.07(b) shall be delivered within 90 days from the end of the
period covered and shall be furnished with a Compliance Certificate signed by a
responsible officer of the Borrower;

(c)         Within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower and within 90 days after the end of
each fiscal year of the Borrower, a Compliance Certificate, with schedules
containing the information and calculations necessary to substantiate compliance
with Section 7.01, certified by a responsible officer of the Borrower and, in
the case of financial statements as of the end of each fiscal year, reviewed and
certified by the Borrower's independent certified public accountant or
accountants;

(d)        Within 90 days after the end of each fiscal year of the Borrower, a
list of Subsidiaries;

(e)         Within 15 days after filing with the Securities and Exchange
Commission, a copy of all public documents (with the exception of Forms S-8)
filed by the Borrower with the Securities and Exchange Commission; and

(f)         Such other financial statements, lists of property and accounts,
forecasts, legal opinions or reports as to the Borrower or any of its
Subsidiaries, as any Bank may reasonably request from time to time; and

             6.08                    ERISA Compliance .

(a)         Maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state law; (b)
cause each Plan which is qualified under Section 401(a) of the Code to maintain
such qualification; (c) make all required contributions to any Plan subject to
Section 412 of the Code, and cause each of its ERISA Affiliates to do each of
the foregoing; and (d) not take or permit any action which would cause the
representations in subsection 5.14 with respect to the Borrower to cease to be
true and correct in all material respects.

             6.09                    New Subsidiaries.  If the Borrower or any
of its Subsidiaries at any time after the date hereof, acquires, forms, or
establishes any Material Domestic Subsidiary or any Subsidiary becomes a
Material Domestic Subsidiary, the Borrower shall (i) cause any such Material
Domestic Subsidiary (and, as applicable, the Borrower) to promptly (a) execute
and deliver to the Agent the Guaranty and Contribution Agreement, or, as
appropriate, supplements thereto in forms attached hereto as Exhibits G, H and I
and (b) provide such evidence of due authorization, execution, and delivery of
such documents as the Agent may reasonably require; and (ii) cause its counsel
to provide an opinion regarding such Material Domestic Subsidiary and/or the
Borrower and the Guaranty and Contribution Agreement (or, as applicable,
Supplement) covering the opinions and subject to the limitations set forth in
the form of opinion attached as Exhibit D-1 hereto.

             6.10                    Additional Covenants.  In the event that at
any time this Agreement is in effect or any Loan or Note remains unpaid the
Borrower shall enter into any agreement, guarantee, indenture or other
instrument governing, relating to, providing for commitments to advance or
guaranteeing any Financing (as defined below) or to amend any terms and
conditions applicable to any Financing, which agreement, guarantee, indenture or
other instrument includes covenants, warranties, representations, defaults or
events of default (or any other type of restriction which would have the
practical effect of any of the foregoing, including, without limitation, any
“put” or mandatory prepayment of such debt) or other terms or conditions (other
than relating to any matters set forth in Section 2.07) not substantially as, or
in addition to those, provided in this Agreement or any other document related
hereto, or more favorable to the lender or other counterparty thereunder than
those provided in this Agreement or any other document related hereto, the
Borrower shall promptly so notify the Agent and the Banks.  Thereupon, if the
Agent shall request by written notice to the Borrower (after a determination has
been made by the Majority Banks that any of the above referenced documents or
instruments contain any provisions which either individually or in the aggregate
are more favorable than one of the provisions set forth herein), the Borrower,
the Agent and the Banks shall enter into an amendment to this Agreement
providing for substantially the same such covenants, warranties,
representations, defaults or events of default or other terms or conditions as
those provided for in such agreement, guarantee, indenture or other instrument,
to the extent required and as may be selected by the Agent, such amendment to
remain in effect until any such covenants, warranties, representations, defaults
or events of default or other terms or conditions shall no longer be in effect
pursuant to such other agreement, guarantee, indenture or other instrument.  As
used herein, the term “Financing” means (i) any transaction or series of
transactions for the incurrence by the Borrower of any indebtedness or for the
establishment of a commitment to make advances which would constitute
indebtedness of the Borrower, which indebtedness is not by its terms subordinate
and junior to other indebtedness of the Borrower, (ii) an obligation incurred in
a transaction or series of transactions in which assets of the Borrower are sold
and leased back, or (iii) a sale of accounts or other receivables or any
interest therein, other than a sale or transfer of accounts or receivables
attendant to a sale permitted hereunder; provided, that the maturity date of any
such transaction described in clauses (i), (ii) or (iii) shall be longer than
one year and the principal amount of any such transaction described in clauses
(i), (ii) or (iii) shall be at least $25,000,000.

ARTICLE VII.

NEGATIVE COVENANTS

             So long as any Bank shall have any Commitment hereunder or any Loan
or other obligation hereunder shall remain unpaid or unsatisfied, the Borrower
will not, nor will it permit any of its Subsidiaries to, unless the Majority
Banks waive compliance in writing:

             7.01                    Funded Debt to Capitalization.On a
consolidated basis, permit the ratio of Funded Debt to Capitalization, measured
as of the end of each fiscal quarter, to be in excess of 0.55 to 1.00;

             7.02                    Disposition of Property.  Sell, lease, sell
and lease back, exchange, transfer or otherwise dispose of:

(a)         in a transaction, or a series of transactions, all or substantially
all of the property and assets of the Borrower and its Subsidiaries on a
consolidated basis;

(b)        during any calendar year, any of its fixed or capital assets with a
fair market value exceeding on a cumulative basis for such year for all such
dispositions by the Borrower and its Subsidiaries ten percent (10%) of the total
consolidated assets of the Borrower  (determined as of the immediately preceding
December 31); or

(c)         any of its material assets, to the extent not otherwise prohibited
by this Section, except for full, fair and reasonable consideration;

             7.03                    Mergers.  Merge or consolidate with any
other Person or liquidate or dissolve; provided, however, that:

(a)         Borrower may merge or consolidate with any other Person if, (i) in
the case of a merger or consolidation of the Borrower, the Borrower (or the
resulting corporation in a consolidation) will be the surviving corporation and
(ii) in all events, the Borrower (or such resulting corporation) will not be in
default under any of the terms of this Agreement immediately after the merger or
consolidation; and

(b)        any Subsidiary may be merged with or dissolved into the Borrower or
with or into any other Subsidiary; provided that, in the case of a merger with
or dissolution into the Borrower, the Borrower will be the surviving
corporation;

             7.04                    Encumbrances.  Subject (or permit to be
subjected) any property to any mortgage, deed of trust, encumbrance, or
voluntary lien or acquire property subject thereto; provided, however, that this
Section 7.04 shall not be deemed to prohibit mortgages or other encumbrances (or
acquisitions of property subject thereto), including in support of industrial
revenue or pollution control bonds which are capitalized and treated as
indebtedness by the Borrower (provided that the maximum aggregate outstanding
balance of indebtedness secured by such mortgages or other encumbrances,
including such bonds but excluding indebtedness secured by liens on promissory
notes of Sierra Pacific Industries and Simpson Timber Company pledged by L-PSPV,
Inc. or L-P SPV2, LLC, shall never be in excess of $200,000,000 in the aggregate
for the Borrower and its Subsidiaries on a consolidated basis), liens for taxes,
loggers' liens, mechanics' liens, or other liens arising by law out of the
nature of the operations involved;

             7.05                    Use of Proceeds.

(a)         Use any portion of the Loan proceeds, directly or indirectly, (i) to
purchase or carry “margin stock” as such term is defined in Regulation T, U  or
X of the FRB, (ii) to repay or otherwise refinance indebtedness of the Borrower
or others incurred to purchase or carry such margin stock, (iii) to extend
credit for the purpose of purchasing or carrying any such margin stock, or (iv)
to acquire any security in any transaction that is subject to Section 13 or 14
of the Securities and Exchange Act of 1934, and regulations promulgated
thereunder; or

(b)        directly or indirectly, use any portion of the Loan proceeds (i)
knowingly to purchase Ineligible Securities from the Arranger during any period
in which the Arranger makes a market in such Ineligible Securities, (ii)
knowingly to purchase during the underwriting or placement period Ineligible
Securities being underwritten or privately placed by the Arranger, or (iii) to
make payments of principal or interest on Ineligible Securities underwritten or
privately placed by the Arranger and issued by or for the benefit of the
Borrower or any Affiliate of the Borrower.  The Arranger is a registered
broker-dealer and permitted to underwrite and deal in certain Ineligible
Securities; and “Ineligible Securities” means securities which may not be
underwritten or dealt in by member banks of the Federal Reserve System under
Section 16 of the Banking Act of 1933 (12 U.S.C. § 24, Seventh), as amended; or

             7.06                    ERISA.

(a)         engage in one or more prohibited transactions or violations of the
fiduciary responsibility rules with respect to any Plan which has resulted or
could reasonably expected to result in liability of the Borrower in an aggregate
amount in excess of $50,000,000; or (b) engage in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA, and the Borrower shall not suffer
or permit any of its ERISA Affiliates to do any of the foregoing.

ARTICLE VIII.

EVENTS OF DEFAULT

             8.01                    Events of Default.  Any of the following
shall constitute an “Event of Default”:

(a)         The Borrower shall fail to pay, within five (5) Business Days after
the date when due, any installment of interest or principal or any other sum due
under this Agreement in accordance with the terms hereof;

(b)        Any representation or warranty herein or in any agreement, instrument
or certificate executed pursuant hereto, including the Guaranty, or in
connection with any transaction contemplated hereby shall prove to have been
false or misleading in any material respect when made or when deemed to have
been made;

(c)         A writ, execution or attachment, or any similar process, shall be
levied against all or any substantial portion of the property of the Borrower or
any of its Subsidiaries or any judgment shall be entered against the Borrower or
any of its Subsidiaries in an amount in excess of $20,000,000 and such writ,
execution, attachment, process or judgment is not released, bonded, satisfied,
vacated or appealed from within 60 days after its levy or entry, or the total of
all judgments against the Borrower and its Subsidiaries outstanding at any time
which have not been released, bonded, satisfied, vacated or appealed from within
60 days from the respective dates of entry thereof shall exceed $50,000,000 in
the aggregate;

(d)        The Borrower or any of its Subsidiaries shall fail to pay its debts
generally as they come due, or shall file any petition or action for relief
under any bankruptcy, reorganization, insolvency or moratorium law, or any other
law or laws for the relief of, or relating to, debtors;

(e)         An involuntary petition shall be filed under any bankruptcy statute
against the Borrower or any of its Subsidiaries, or a custodian, receiver,
trustee, assignee for the benefit of creditors (or other similar official) shall
be appointed to take possession, custody, or control of the properties of the
Borrower or any of its Subsidiaries, unless such petition or appointment is set
aside or withdrawn or ceases to be in effect within 45 days from the date of
said filing or appointment;

(f)         (i) Any Event of Default shall occur under and as defined in Section
8 of the Existing Credit Agreement or the comparable section under any agreement
evidencing a restatement or refinancing of the Existing Credit Agreement, (ii)
any default shall occur under any other agreement involving the borrowing of
money or the extension of credit under which the Borrower or any of its
Subsidiaries may be obligated as borrower having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$25,000,000, if such default consists of the failure to pay any such
indebtedness when due or if such default causes (or upon a lapse of time or
notice or both would cause) the acceleration of any such indebtedness or the
termination of any commitment to lend, or if such default permits (or upon a
lapse of time or notice or both would permit) the holder or holders of such
indebtedness or beneficiary or beneficiaries of such indebtedness (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
accelerate any indebtedness or to terminate any commitment to lend, or (iii)
there occurs under any Swap Contract an Early Termination Date resulting from
(1) any event of default under such Swap Contract as to which the Borrower or
any of its Subsidiaries is the Defaulting Party or (2) any Termination Event as
to which the Borrower or any of its Subsidiaries is an Affected Party, and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than $25,000,000; for purposes of this subsection
(f), the terms “Early Termination Date”, “Defaulting Party”, “Termination
Event”, and “Affected Party” shall have the meanings assigned to them in the
relevant Swap Contract, it being understood that such definitions contemplate
Swap Contracts documented on International Swaps and Derivatives Association
(“ISDA”) standard forms; if such Swap Contract is not documented on an ISDA
standard form, such terms shall be given similar or analogous meanings as used
in such non-ISDA standard agreements;

(g)        (i) Any one or more ERISA Events shall occur with respect to one or
more Pension Plans or Multiemployer Plans which has or have resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of $50,000,000; (ii) the aggregate amount of Unfunded Pension
Liability among all Pension Plans at any time exceeds $50,000,000; or (iii) the
Borrower or any ERISA Affiliate shall fail to pay when due, after the expiration
of any applicable grace period, any installment payment or payments with respect
to its withdrawal liability under Section 4201 of ERISA under any one or more
Multiemployer Plans, which payment or payments are in an aggregate amount in
excess of $50,000,000;

(h)        The entering of a final order by any court or administrative agency
requiring the Borrower or any of its Subsidiaries to divest itself of such a
substantial part of its assets that the ability of the Borrower to pay, when due
and payable, either at the fixed maturity thereof or otherwise, the Loans or any
part thereof, or any installment of interest thereon, or the principal of or
interest on any other obligation for borrowed money, will be or may reasonably
be expected to be materially adversely affected, which order is not subject to
appeal or review by any court or as to which order the right to appeal or review
has expired, and such order remains in effect for more than 60 days;

(i)          Any Person or related group of Persons (other than employees of the
Borrower or its Subsidiaries and any Plan for the benefit of such employees)
shall beneficially own or shall control by proxy or otherwise, or shall enter
into any agreement to obtain any right to acquire, more than thirty percent
(30%) of the Borrower's voting securities;

(j)          At any time prior to termination or expiration of the Commitment
and payment in full of the Loans and any other obligations of the Borrower
hereunder and under any other document or instrument given in connection
herewith and of any amounts due under the Guaranty, the Guaranty (to the extent
executed and delivered pursuant to Section 6.09) is for any reason partially
(including with respect to future advances) or wholly revoked or invalidated, or
otherwise ceases to be in full force and effect, or the Borrower, any Material
Domestic Subsidiary or any other Person contests in any manner the validity or
enforceability thereof or denies that it has any further liability or obligation
thereunder; or

(k)         The Borrower or any Material Domestic Subsidiary shall breach, or
default under, any covenant, term, condition, provision, representation or
warranty contained in this Agreement or in the Guaranty or Contribution
Agreement not specifically referred to in this Article, and, except in the case
of a breach or default under Section 7.03 of this Agreement, such breach or
default shall continue for thirty days after the earlier of its discovery by any
elected or appointed officer of the Borrower or written notice thereof to the
Borrower by the Agent or any Bank.

             8.02                    Remedies.  If any Event of Default occurs,
the Agent shall, at the request of, or may, with the consent of, the Majority
Banks,

(a)         declare the commitment of each Bank to make Loans to be terminated,
whereupon such commitments shall be terminated;

(b)        declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other document or instrument given in connection herewith
to be immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

(c)         exercise on behalf of itself and the Banks all rights and remedies
available to it and the Banks under this Agreement, the Notes, the Guaranty, the
Contribution Agreement or applicable law;

provided, however, that upon the occurrence of any event specified in subsection
(d) or (e) of Section 8.01 (in the case of subsection (e) upon the expiration of
the 45-day period mentioned therein), the obligation of each Bank to make Loans
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable without further act of the Agent or any Bank.

             8.03                    Rights Not Exclusive.  The rights provided
for in this Agreement and the other documents or instruments given in connection
herewith are cumulative and are not exclusive of any other rights, powers,
privileges or remedies provided by law or in equity, or under any other
instrument, document or agreement now existing or hereafter arising.

             8.04                    Notice of Default.  The Agent shall give
notice to the Borrower under subsection 8.01(k) promptly upon being requested to
do so by any Bank and shall thereupon notify all the Banks thereof.

ARTICLE IX.

THE AGENT

             9.01                    Appointment and Authorization; “Agent”. 
Each Bank hereby irrevocably (subject to Section 9.09) appoints, designates and
authorizes the Agent to take such action on its behalf under the provisions of
this Agreement and each other document or instrument given in connection
herewith and to exercise such powers and perform such duties as are expressly
delegated to it by the terms of this Agreement or any such document or
instrument, together with such powers as are reasonably incidental thereto. 
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any such document or instrument, the Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Agent have or be deemed to have any fiduciary relationship with any Bank,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other document or
instrument given in connection herewith or otherwise exist against the Agent. 
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom and is intended to create or reflect only an administrative
relationship between independent contracting parties.

             9.02                    Delegation of Duties.  The Agent may
execute any of its duties under this Agreement or any other document or
instrument given in connection herewith by or through agents, employees or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  The Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects with
reasonable care.

             9.03                    Liability of Agent.  None of the
Agent-Related Persons shall (i) be liable for any action taken or omitted to be
taken by any of them under or in connection with this Agreement or any other
document or instrument given in connection herewith or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct),
or (ii) be responsible in any manner to any of the Banks for any recital,
statement, representation or warranty made by the Borrower or any Subsidiary or
Affiliate of the Borrower, or any officer thereof, contained in this Agreement
or in any other such document or instrument, or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agent under or in connection with, this Agreement or any other document or
instrument given in connection herewith, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other such
document or instrument, or for any failure of the Borrower or any other party to
any other such document or instrument to perform its obligations hereunder or
thereunder.  No Agent-Related Person shall be under any obligation to any Bank
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other such
document or instrument, or to inspect the properties, books or records of the
Borrower or any of the Borrower's Subsidiaries or Affiliates.

             9.04                    Reliance by Agent .

(a)         The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts selected by the Agent.  The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other document or instrument given in connection herewith unless it shall first
receive such advice or concurrence of the Majority Banks (or, when expressly
required hereby, all of the Banks) as it deems appropriate and, if it so
requests, it shall first be indemnified to its satisfaction by the Banks against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement or
any other document or instrument given in connection herewith in accordance with
a request or consent of the Majority Banks (or, when expressly required hereby,
all of the Banks) and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Banks.

(b)        For purposes of determining compliance with the conditions specified
in Section 4.01, each Bank that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent by the Agent to such Bank for consent, approval,
acceptance or satisfaction, or required thereunder to be consented to or
approved by or acceptable or satisfactory to the Bank.

             9.05      Notice of Default.   The Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default,
except with respect to defaults in the payment of principal, interest and fees
required to be paid to the Agent for the account of the Banks, unless the Agent
shall have received written notice from a Bank or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”.  The Agent will notify the Banks of its receipt
of any such notice.  The Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Majority Banks in
accordance with Article VIII; provided, however, that unless and until the Agent
has received any such request, the Agent may (but shall not be obligated to)
take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall deem advisable or in the best interest
of the Banks.

             9.06      Credit Decision.   Each Bank acknowledges that none of
the Agent-Related Persons has made any representation or warranty to it, and
that no act by the Agent hereafter taken, including any review of the affairs of
the Borrower or its Subsidiaries, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Bank.  Each Bank
represents to the Agent that it has, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries, and all applicable bank
regulatory laws relating to the transactions contemplated hereby, and made its
own decision to enter into this Agreement and to extend credit to the Borrower
hereunder.  Each Bank also represents that it will, independently and without
reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other documents or instruments given in connection
herewith, and to make such investigations as it deems necessary to inform itself
as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrower.  Except for notices, reports and
other documents expressly herein required to be furnished to the Banks by the
Agent, the Agent shall not have any duty or responsibility to provide any Bank
with any credit or other information concerning the business, prospects,
operations, property, financial and other condition or creditworthiness of the
Borrower which may come into the possession of any of the Agent-Related Persons.

             9.07                    Indemnification of Agent.  Whether or not
the transactions contemplated hereby are consummated, the Banks shall indemnify
upon demand the Agent-Related Persons (to the extent not reimbursed by or on
behalf of the Borrower and without limiting the obligation of the Borrower to do
so), pro rata, from and against any and all Indemnified Liabilities; provided,
however, that no Bank shall be liable for the payment to the Agent-Related
Persons of any portion of such Indemnified Liabilities resulting solely from
such Person's gross negligence or willful misconduct.  Without limitation of the
foregoing, each Bank shall reimburse the Agent upon demand for its ratable share
of any costs or out-of-pocket expenses (including Attorney Costs) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other document or
instrument given in connection herewith, or any document contemplated by or
referred to herein, to the extent that the Agent is not reimbursed for such
expenses by or on behalf of the Borrower.  The undertaking in this Section shall
survive the payment of all obligations hereunder and the resignation or
replacement of the Agent.

             9.08                    Agent in Individual Capacity.  Bank of
America (or any successor agent) and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire equity
interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its Subsidiaries
and Affiliates as though Bank of America (or such successor agent) were not the
Agent hereunder and without notice to or consent of the Banks.  The Banks
acknowledge that, pursuant to such activities, Bank of America (or such
successor agent) or its Affiliates may receive information regarding the
Borrower or its Subsidiaries or Affiliates (including information that may be
subject to confidentiality obligations in favor of the Borrower or such
Subsidiaries or Affiliates) and acknowledge that the Agent shall be under no
obligation to provide such information to them.  With respect to its Loans, Bank
of America (or such successor) shall have the same rights and powers under this
Agreement as any other Bank and may exercise the same as though it were not the
Agent, and the terms “Bank” and “Banks” include Bank of America (or such
successor) in its individual capacity.

             9.09                    Successor Agent.  The Agent may, and at the
request of the Majority Banks shall, resign as Agent upon 30 days' notice to the
Borrower and the Banks.  If the Agent resigns under this Agreement, the Majority
Banks shall appoint from among the Banks a successor agent for the Banks.  If no
successor agent is appointed prior to the effective date of the resignation of
the Agent, the Agent may appoint, after consulting with the Banks and the
Borrower, a successor agent from among the Banks.  Upon the acceptance of its
appointment as successor agent hereunder, such successor agent shall succeed to
all the rights, powers and duties of the retiring Agent and the term “Agent”
shall mean such successor agent and the retiring Agent's appointment, powers and
duties as Agent shall be terminated.  The Borrower may continue to deal with the
retiring Agent as Agent hereunder until the Borrower receives notice of the
appointment of such a successor agent.  After any retiring Agent's resignation
hereunder as Agent, the provisions of this Article IX and Sections 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was Agent under this Agreement.  If no successor agent has
accepted appointment as Agent by the date which is 30 days following a retiring
Agent's notice of resignation, the retiring Agent's resignation shall
nevertheless thereupon become effective and the Banks shall perform all of the
duties of the Agent hereunder until such time, if any, as the Majority Banks
appoint a successor agent as provided for above.  If the Borrower has not
received notice of the appointment of a successor agent within 30 days of the
retiring Agent's notice of resignation, the Borrower shall deal directly with
the Banks until the Borrower receives notice of the appointment of a successor
agent as provided above.

             9.10                    Other Agents.  None of the Banks identified
on the facing page or signature pages of this Agreement as  “Syndication Agent,”
“Documentation Agent” or “Book Manager and Lead Arranger” shall have any right,
power, obligation, liability, responsibility, or duty under this Agreement other
than those applicable to all Banks as such.  Without limiting the foregoing,
none of the Banks so identified as “Syndication Agent,” “Documentation Agent” or
“Book Manager and Lead Arranger” shall have or be deemed to have any fiduciary
relationship with any Bank.  Each Bank acknowledges that it has not relied, and
will not rely, on any of the Banks so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

ARTICLE X.

MISCELLANEOUS

             10.01                  Amendments and Waivers.  No amendment or
waiver of any provision of this Agreement or any other document or instrument
given in connection herewith, and no consent with respect to any departure by
the Borrower therefrom, shall be effective unless the same shall be in writing
and signed by the Majority Banks (or by the Agent at the written request of the
Majority Banks) and the Borrower and acknowledged by the Agent, and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all the Banks and
the Borrower and acknowledged by the Agent, do any of the following:

(a)         increase or extend any Commitment of any Bank (or reinstate any
Commitment terminated pursuant to Section 8.02);

(b)        postpone or delay any date fixed by this Agreement or any other
document or instrument given in connection herewith for any payment of
principal, interest, fees or other amounts due to the Banks (or any of them
hereunder) or under any other such document or instrument;

(c)         reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (iii) below) any fees or other amounts
payable hereunder or under any other document or instrument given in connection
herewith;

(d)        change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Banks or any of them to
take any action hereunder;

(e)         amend this Section, or Section 2.12, or any provision herein
providing for consent or other action by all Banks; or

(f)         release any Material Domestic Subsidiaries from its obligations
under the Guaranty and Contribution Agreement or terminate the Guaranty or
Contribution Agreement, in each case to the extent executed and delivered
pursuant to Section 6.09, except in each case as expressly provided for therein;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Agent in addition to the Majority Banks or all the
Banks, as the case may be, affect the rights or duties of the Agent under this
Agreement or any other document or instrument given in connection herewith and
(ii) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed by the parties thereto.

             10.02                  Notices.

(a)         All notices, requests and other communications shall be in writing
(including, unless the context expressly otherwise provides, by facsimile
transmission, provided that any matter transmitted by or to the Borrower by
facsimile (i) shall be immediately confirmed by a telephone call to the
recipient at the number specified on Schedule 10.02, and (ii) except in the case
of a Notice of Borrowing or Notice of Conversion/Continuation, in which case the
facsimile copy shall be deemed to be the operative original document, shall be
followed promptly by delivery of a hard copy original thereof) and mailed, faxed
or delivered, to the address or facsimile number specified for notices on
Schedule 10.02; or, if directed to the Borrower or the Agent, to such other
address as shall be designated by such party in a written notice to the other
parties, and if directed to any other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent.

(b)        All such notices, requests and communications shall, when transmitted
by overnight delivery, or faxed, be effective upon the next Business Day after
delivery for overnight (next-day) delivery, or when transmitted in legible form
by facsimile machine, respectively, or if mailed, upon the third Business Day
after the date deposited into the U.S. mail, or if delivered, upon delivery;
except that notices pursuant to Article II or IX shall not be effective until
actually received by the Agent.

(c)         Any agreement of the Agent and the Banks herein to receive certain
notices by facsimile is solely for the convenience and at the request of the
Borrower.  The Agent and the Banks shall be entitled to rely on the authority of
any Person purporting to be a Person authorized by the Borrower to give such
notice and the Agent and the Banks shall not have any liability to the Borrower
or other Person on account of any action taken or not taken by the Agent or the
Banks in reliance upon such facsimile notice.  The obligation of the Borrower to
repay the Loans made to it shall not be affected in any way or to any extent by
any failure by the Agent and the Banks  to receive written confirmation of any
facsimile notice or the receipt by the Agent and the Banks of a confirmation
which is at variance with the terms understood by the Agent and the Banks to be
contained in the facsimile notice.

             10.03                  No Waiver; Cumulative Remedies.  No failure
to exercise and no delay in exercising, on the part of the Agent or any Bank,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.

             10.04                  Costs and Expenses.  The Borrower shall:

(a)         whether or not the transactions contemplated hereby are consummated,
pay or reimburse Bank of America (including in its capacity as Agent) within
five Business Days after demand for all costs and expenses incurred by Bank of
America (including in its capacity as Agent) in connection with the development,
preparation, delivery, administration and execution of, and any amendment,
supplement, waiver or modification to (in each case, whether or not
consummated), this Agreement and any other documents prepared in connection
herewith, and the consummation of the transactions contemplated hereby and
thereby, including reasonable Attorney Costs incurred by Bank of America
(including in its capacity as Agent) with respect thereto; provided, that on the
date of Borrowing the Borrower shall pay all accrued and unpaid fees, costs and
expenses to the extent then due and payable on such date, together with Attorney
Costs of Bank of America to the extent invoiced prior to or on such date, plus
such additional amounts of Attorney Costs as shall constitute Bank of America's
reasonable estimate of Attorney Costs incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude final settling of accounts between the Borrower and Bank of America
with respect to such costs), including any such costs, fees and expenses arising
under or referenced in Sections 2.08 or in the Fee Letter; and

(b)        pay or reimburse the Agent and each Bank within five Business Days
after demand for all costs and expenses (including Attorney Costs) incurred by
them in connection with the enforcement, attempted enforcement, or preservation
of any rights or remedies under this Agreement or any other document or
instrument given in connection herewith during the existence of an Event of
Default or after acceleration of the Loans (including in connection with any
“workout” or restructuring regarding the Loans, and including in any insolvency
proceeding or appellate proceeding).

             10.05                  Borrower Indemnification.  Whether or not
the transactions contemplated hereby are consummated, the Borrower shall
indemnify and hold the past or present Agent-Related Persons, and each past or
present Bank and each of their respective officers, directors, employees,
counsel, agents and attorneys-in-fact (each, an “Indemnified Person”) harmless
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, charges, expenses and disbursements
(including Attorney Costs) of any kind or nature whatsoever which may at any
time (including at any time following repayment of the Loans and the
termination, resignation or replacement of the Agent or replacement of any Bank)
be imposed on, incurred by or asserted against any such Person in any way
relating to or arising out of this Agreement or any document contemplated by or
referred to herein, or the transactions contemplated hereby, or any action taken
or omitted by any such Person under or in connection with any of the foregoing,
including with respect to any investigation, litigation or proceeding (including
any insolvency proceeding or appellate proceeding) related to or arising out of
this Agreement or the Loans or the use of the proceeds thereof, whether or not
any Indemnified Person is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”); provided, that the Borrower shall have no obligation
hereunder to any Indemnified Person with respect to (i) Indemnified Liabilities
to the extent resulting from the gross negligence or willful misconduct of such
Indemnified Person (ii) any violation of any banking law or regulation by such
Indemnified Person, (iii) any liability as between or among any Indemnified
Person or their respective shareholders and controlling persons, (iv) any
default hereunder by any Person other than the Borrower, or (v) any Taxes or
Other Taxes, except to the extent such Taxes or Other Taxes are indemnified
against by other provisions of this Agreement.  The agreements in this Section
shall survive payment of all other obligations of the Borrower.

             10.06                  Payments Set Aside.  To the extent that the
Borrower makes a payment to the Agent or the Banks or the Agent or the Banks
exercise their right of set-off, and such payment or the proceeds of such
set-off or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Agent or such Bank in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
insolvency proceeding or otherwise, then (a) to the extent of such recovery the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred, and (b) each Bank severally agrees to pay to the
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Agent.

             10.07                  Successors and Assigns.  The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, except that the Borrower may
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of the Agent and each Bank.

             10.08                  Assignments, Participations, etc.

(a)         Any Bank may, with the written consent of the Borrower at all times
other than during the existence of an Event of Default and in the case of an
assignment to an Affiliate of the assignor and with the written consent of the
Agent, which consents shall not be unreasonably withheld, at any time assign and
delegate to one or more Eligible Assignees (each an “Assignee”) all, or any
ratable (in the case of Loans) part of all, of the Loans and the other rights
and obligations of such Bank hereunder, in a minimum amount of $5,000,000,
provided, however, that the Borrower and the Agent may continue to deal solely
and directly with such Bank in connection with the interest so assigned to an
Assignee until (i) written notice of such assignment, together with payment
instructions, addresses and related information with respect to the Assignee,
shall have been given to the Borrower and the Agent by such Bank and the
Assignee; (ii) such Bank and its Assignee shall have delivered to the Borrower
and the Agent an Assignment and Acceptance substantially in the form of Exhibit
E  (“Assignment and Acceptance”); and (iii) the assignor Bank or Assignee has
paid to the Agent a processing fee in the amount of $3,000.

(b)        From and after the date that the Agent notifies the assignor Bank
that it has received (and provided its consent with respect to) an executed
Assignment and Acceptance and payment of the above-referenced processing fee,
(i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall have the rights and obligations of a Bank under
this Agreement and the other documents or instruments given in connection
herewith, and (ii) the assignor Bank shall, to the extent that rights and
obligations hereunder and under such documents or instruments have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations hereunder and under such other documents and
instruments; provided, that the assignor Bank and the Assignee shall each be
entitled to the benefits of the indemnification provisions which would otherwise
survive the payment of the other obligations of the Borrower.

(c)         Within five Business Days after its receipt of notice by the Agent
that it has received an executed Assignment and Acceptance and payment of the
processing fee (and provided that it consents to such assignment if required
under subsection 10.08(a)), the Borrower shall execute and deliver to the Agent,
a new Note evidencing such Assignee's assigned Loans and, if the assignor Bank
has retained a portion of its Loan, a replacement Note in the form of Exhibit F
in the principal amount of the Loan retained by the assignor Bank (such Note to
be in exchange for, but not in payment of, the Note with respect to the Loan
held by such Bank, which shall be returned to the Borrower.  Immediately upon
each assignor Bank's or Assignee's making its processing fee payment under the
Assignment and Acceptance, this Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Loans arising therefrom.

(d)        Any Bank may at any time sell to one or more commercial banks or
other Persons not Affiliates of the Borrower (a “Participant”) participating
interests in any Loans, the Commitment of that Bank and the other interests of
that Bank (the “Originator”) hereunder and under the other documents and
instruments given in connection herewith; provided, however, that (i) the
Originator's obligations under this Agreement shall remain unchanged, (ii) the
Originator shall remain solely responsible for the performance of such
obligations, (iii) the Borrower and the Agent shall continue to deal solely and
directly with the Originator in connection with the Originator's rights and
obligations under this Agreement and the other documents and instruments given
in connection herewith, and (iv) no Bank shall transfer or grant any
participating interest under which the Participant has rights to approve any
amendment to, or any consent or waiver with respect to, this Agreement or any
other document or instrument given in connection herewith, except to the extent
such amendment, consent or waiver would require unanimous consent of the Banks
as described in the first proviso to Section 10.01. In the case of any such
participation, the Participant shall not have any rights under this Agreement,
or any of the other documents or instruments given in connection herewith, and
all amounts payable by the Borrower hereunder shall be determined as if such
Originator had not sold such participation; except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of set-off in respect of its
participating interest in amounts owing under this Agreement to the same extent
as if the amount of its participating interest were owing directly to it as a
Bank (as the case may be) under this Agreement.

(e)         Notwithstanding any other provision in this Agreement, any Bank may
at any time create a security interest in, or pledge, all or any portion of its
rights under and interest in this Agreement and the Notes held by it in favor of
any Federal Reserve Bank in accordance with Regulation A of the FRB or U.S.
Treasury Regulation 31 CFR §203.14, and such Federal Reserve Bank may enforce
such pledge or security interest in any manner permitted under applicable law.

             10.09                  Confidentiality.  Each Bank agrees to take
and to cause its Affiliates to take normal and reasonable precautions and
exercise due care to maintain the confidentiality of all information provided to
it by the Borrower or any of its Subsidiaries, or by the Agent on the Borrower's
or such Subsidiary's behalf, under this Agreement or any other document or
instrument given in connection herewith, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement and the other documents and instruments given in
connection herewith or in connection with other business now or hereafter
existing or contemplated with the Borrower or any of its Subsidiaries, except to
the extent such information (i) was or becomes generally available to the public
other than as a result of disclosure by such Bank in breach of this Section
10.10, or (ii) was or becomes available on a non-confidential basis from a
source other than the Borrower, provided that such source is not bound by a
confidentiality agreement with the Borrower known to such Bank; provided,
however, that any Bank may disclose such information (A) at the request or
pursuant to any requirement of any governmental authority to which such Bank is
subject or in connection with an examination of such Bank by any such authority;
(B) pursuant to subpoena or other court process; (C) when required to do so in
accordance with the provisions of any applicable Requirement of Law; (D) to the
extent reasonably required in connection with any litigation or proceeding to
which the Agent, any Bank or their respective Affiliates may be party; (E) to
the extent reasonably required in connection with the exercise of any remedy
hereunder or under any other document or instrument given in connection
herewith; (F) to such Bank's independent auditors and other professional
advisors; (G) to any Participant or Assignee, actual or potential, provided that
such Person agrees in writing to keep such information confidential to the same
extent required of the Banks hereunder; and (H) as to any Bank or its
Affiliates, as expressly permitted under the terms of any other document or
agreement regarding confidentiality to which the Borrower or any of its
Subsidiaries is party or is deemed party with such Bank or such Affiliate.

             10.10                  Set-off.  In addition to any rights and
remedies of the Banks provided by law, if an Event of Default exists or the
Loans have been accelerated, each Bank  is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held by, and other indebtedness at any time owing by, such Bank to or
for the credit or the account of the Borrower against any and all obligations of
the Borrower owing to such Bank now or hereafter existing, irrespective of
whether or not the Agent or such Bank shall have made demand under this
Agreement or any document or instrument given in connection herewith and
although such obligations may be contingent or unmatured.  Each Bank agrees
promptly to notify the Borrower and the Agent after any such set-off and
application made by such Bank; provided, however, that the failure to give such
notice shall not affect the validity of such set-off and application.

             10.11                  Notification of Addresses, Lending Offices,
Etc.  Each Bank shall notify the Agent in writing of any changes in the address
to which notices to such Bank should be directed, of addresses of any Lending
Office, of payment instructions in respect of all payments to be made to it
hereunder and of such other administrative information as the Agent shall
reasonably request.

             10.12                  Counterparts.  This Agreement may be
executed in any number of separate counterparts, each of which, when so
executed, shall be deemed an original, and all of said counterparts taken
together shall be deemed to constitute but one and the same instrument.

             10.13                  Severability.  The illegality or
unenforceability of any provision of this Agreement or any instrument or
agreement required hereunder shall not in any way affect or impair the legality
or enforceability of the remaining provisions of this Agreement or any
instrument or agreement required hereunder.

             10.14                  No Third Parties Benefited.  This Agreement
is made and entered into for the sole protection and legal benefit of the
Borrower, the Banks, the Agent-Related Persons, and their permitted successors
and assigns, and no other Person shall be a direct or indirect (other than
Participants, to the extent provided for herein) legal beneficiary of, or have
any direct or indirect cause of action or claim in connection with, this
Agreement or any of the other documents or instruments given in connection
herewith.

             10.15                  Certain Interpretive Provisions.

(a)         The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

(b)        The words “hereof”, “herein”, “hereunder” and similar words refer to
this Agreement as a whole and not to any particular provision of this Agreement;
and subsection, Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

(c)         (i)  The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced; (ii)  the term “including” is not limiting and means
“including but not limited to;” and (iii) in the computation of periods of time
from a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.”

(d)        Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of this Agreement, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.

(e)         The captions and headings of this Agreement are for convenience of
reference only and shall not affect the interpretation of this Agreement.

(f)         This Agreement and other documents or instruments given in
connection herewith may use several different limitations, tests or measurements
to regulate the same or similar matters.  All such limitations, tests and
measurements are cumulative and shall each be performed in accordance with their
terms.

(g)        This Agreement and the other documents and instruments given in
connection herewith are the result of negotiations among and have been reviewed
by counsel to the Agent, the Borrower, and the other parties, and are the
products of all parties.  Accordingly, they shall not be construed against the
Banks or the Agent merely because of the Agent's, Banks' involvement in their
preparation.

             10.16                  Governing Law; Submission to Jurisdiction.

(a)         THIS AGREEMENT, THE NOTES, THE GUARANTY AND THE CONTRIBUTION
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF CALIFORNIA; PROVIDED THAT THE AGENT AND THE BANKS SHALL RETAIN ALL
RIGHTS ARISING UNDER FEDERAL LAW.

(b)        SUBJECT TO SECTION 10.18, ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT, THE NOTES, THE GUARANTY, THE CONTRIBUTION AGREEMENT OR ANY
OTHER DOCUMENT OR INSTRUMENT GIVEN IN CONNECTION HEREWITH MAY BE BROUGHT IN THE
COURTS OF THE STATE OF CALIFORNIA OR OF THE UNITED STATES OF AMERICA FOR THE
NORTHERN DISTRICT OF CALIFORNIA, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OF THE BORROWER, THE BANKS AND THE AGENT HEREBY CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE JURISDICTION OF THE AFORESAID
COURTS.  EACH OF THE BORROWER, THE BANKS AND THE AGENT HEREBY IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE
GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS
AGREEMENT OR ANY DOCUMENT RELATED HERETO.  EACH BORROWER HEREBY WAIVES PERSONAL
SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY
OTHER MEANS PERMITTED BY CALIFORNIA LAW.

             10.17                  Arbitration; Reference Proceeding.

(a)         THE BORROWER, THE BANKS AND THE AGENT EACH AGREE THAT ANY
CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE NOTES, THE GUARANTY, THE CONTRIBUTION AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT GIVEN IN CONNECTION HEREWITH, AND ANY CLAIM BASED ON OR
ARISING FROM AN ALLEGED TORT RELATED HERETO OR THERETO, SHALL AT THE REQUEST OF
ANY PARTY BE DETERMINED BY ARBITRATION.  THE ARBITRATION SHALL BE CONDUCTED IN
ACCORDANCE WITH THE UNITED STATES ARBITRATION ACT (TITLE 9, U.S. CODE),
NOTWITHSTANDING ANY CHOICE OF LAW PROVISION IN THIS AGREEMENT, AND UNDER THE
COMMERCIAL RULES OF THE AMERICAN ARBITRATION ASSOCIATION (“AAA”).  THE
ARBITRATION SHALL BE CONDUCTED WITHIN THE COUNTY OF SAN FRANCISCO, CALIFORNIA. 
THE ARBITRATORS SHALL GIVE EFFECT TO STATUTES OF LIMITATION IN DETERMINING ANY
CLAIM.  ANY CONTROVERSY CONCERNING WHETHER AN ISSUE IS ARBITRABLE SHALL BE
DETERMINED BY THE ARBITRATORS.  JUDGMENT UPON THE ARBITRATION AWARD MAY BE
ENTERED IN ANY COURT HAVING JURISDICTION.  THE INSTITUTION AND MAINTENANCE OF AN
ACTION FOR JUDICIAL RELIEF OR PURSUIT OF A PROVISIONAL OR ANCILLARY REMEDY SHALL
NOT CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE PLAINTIFF, TO
SUBMIT THE CONTROVERSY OR CLAIM TO ARBITRATION IF ANY OTHER PARTY CONTESTS SUCH
ACTION FOR JUDICIAL RELIEF.

(b)        NOTWITHSTANDING THE PROVISIONS OF SUBSECTION (a), NO CONTROVERSY OR
CLAIM SHALL BE SUBMITTED TO ARBITRATION WITHOUT THE CONSENT OF ALL PARTIES IF,
AT THE TIME OF THE PROPOSED SUBMISSION, SUCH CONTROVERSY OR CLAIM ARISES FROM OR
RELATES TO AN OBLIGATION TO THE AGENT OR ANY BANK WHICH IS SECURED BY REAL
PROPERTY COLLATERAL LOCATED IN CALIFORNIA.  IF ALL PARTIES DO NOT CONSENT TO
SUBMISSION OF SUCH A CONTROVERSY OR CLAIM TO ARBITRATION, THE CONTROVERSY OR
CLAIM SHALL BE DETERMINED AS PROVIDED IN SUBSECTION (c).

(c)         A CONTROVERSY OR CLAIM WHICH IS NOT SUBMITTED TO ARBITRATION AS
PROVIDED AND LIMITED IN SUBSECTIONS (a) AND (b) SHALL, AT THE REQUEST OF ANY
PARTY, BE DETERMINED BY A REFERENCE IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 638 ET SEQ.  IF SUCH AN ELECTION IS MADE, THE PARTIES SHALL
DESIGNATE TO THE COURT A REFEREE OR REFEREES SELECTED UNDER THE AUSPICES OF THE
AAA IN THE SAME MANNER AS ARBITRATORS ARE SELECTED IN AAA-SPONSORED
PROCEEDINGS.  THE PRESIDING REFEREE OF THE PANEL, OR THE REFEREE IF THERE IS A
SINGLE REFEREE, SHALL BE AN ACTIVE ATTORNEY OR RETIRED JUDGE.  JUDGMENT UPON THE
AWARD RENDERED BY SUCH REFEREE OR REFEREES SHALL BE ENTERED IN THE COURT IN
WHICH SUCH PROCEEDING WAS COMMENCED IN ACCORDANCE WITH CALIFORNIA CODE OF CIVIL
PROCEDURE SECTIONS 644 AND 645.

(d)        NO PROVISION OF THIS SECTION SHALL LIMIT THE RIGHT OF ANY PARTY TO
THIS AGREEMENT TO EXERCISE SELF-HELP REMEDIES SUCH AS SET-OFF, TO FORECLOSE
AGAINST OR SELL ANY REAL OR PERSONAL PROPERTY COLLATERAL OR SECURITY OR TO
OBTAIN PROVISIONAL OR ANCILLARY REMEDIES FROM A COURT OF COMPETENT JURISDICTION
BEFORE, AFTER, OR DURING THE PENDENCY OF ANY ARBITRATION OR OTHER PROCEEDING. 
THE EXERCISE OF A REMEDY DOES NOT WAIVE THE RIGHT OF ANY PARTY TO RESORT TO
ARBITRATION OR REFERENCE.  AT THE MAJORITY BANKS' OPTION, FORECLOSURE UNDER A
DEED OF TRUST OR MORTGAGE MAY BE ACCOMPLISHED EITHER BY EXERCISE OF POWER OF
SALE UNDER THE DEED OF TRUST OR MORTGAGE OR BY JUDICIAL FORECLOSURE.

             10.18                  Waiver of Jury Trial.  IF A CONTROVERSY OR
CLAIM IS NOT SUBMITTED TO ARBITRATION AS PROVIDED AND LIMITED IN SUBSECTIONS (a)
AND (b) OF SECTION 10.18 AND IS NOT DETERMINED BY A REFERENCE AS PROVIDED IN
SUBSECTION (c) OF SUBSECTION 10.18, THEN THE BORROWER, THE BANKS AND THE AGENT
EACH WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT, THE NOTES, THE
GUARANTY, THE CONTRIBUTION AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT GIVEN
IN CONNECTION HEREWITH, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, IN
ANY SUCH ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF
THE PARTIES AGAINST ANY OTHER PARTY OR ANY PARTICIPANT OR ASSIGNEE, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE BORROWER, THE BANKS
AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED
BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE PARTIES
FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED BY
OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS AGREEMENT, THE NOTES, THE GUARANTY, THE CONTRIBUTION AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT GIVEN IN CONNECTION HEREWITH OR ANY PROVISION HEREOF OR
THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, THE NOTES, THE GUARANTY, THE
CONTRIBUTION AGREEMENT AND ANY OTHER DOCUMENT OR INSTRUMENT GIVEN IN CONNECTION
HEREWITH.

             10.19                  Entire Agreement.  This Agreement, together
with the other documents and instruments given in connection herewith, including
the Notes and the Fee Letter, embodies the entire agreement and understanding
among the Borrower, the Banks and the Agent and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof and thereof.

             IN WITNESS WHEREOF, the parties hereto have executed this Agreement
by their duly authorized officers as of the day and year first above written.

  LOUISIANA-PACIFIC CORPORATION       By:_________________________________      
Name:_______________________________      
Title:________________________________           BANK OF AMERICA, N.A., as Agent
and as a Bank       By:_________________________________      
Name:_______________________________      
Title:________________________________           WACHOVIA BANK, N.A.,   as
Syndication Agent and as a Bank       By:_________________________________      
Name:_______________________________      
Title:________________________________           BANK ONE, N.A.,   as
Documentation Agent and as a Bank       By:_________________________________    
  Name:_______________________________      
Title:________________________________           ROYAL BANK OF CANADA,   as a
Bank       By:_________________________________      
Name:_______________________________      
Title:________________________________           BANK HAPOALIM B.M.,   as a Bank
      By:_________________________________      
Name:_______________________________      
Title:________________________________           THE BANK OF NOVA SCOTIA,   as a
Bank       By:_________________________________      
Name:_______________________________      
Title:________________________________

SCHEDULE 2.01


Commitments and Pro Rata Shares



Bank Commitments Pro Rata Share Bank of America, N.A. $40,000,000.00
23.529411765% Wachovia Bank, N.A. $40,000,000.00 23.529411765% Bank One, N.A.
$40,000,000.00 23.529411765% Royal Bank of Canada $30,000,000.00 17.647058823%
Bank Hapoalim B.M. $10,000,000.00 5.882352941% The Bank of Nova Scotia
$10,000,000.00 5.882352941% TOTAL $170,000,000.00 100.000000000%

 

SCHEDULE 5.14(c)
ERISA COMPLIANCE

The Borrower sponsors the Louisiana-Pacific Corporation Retirement Account
Plan.  Originally this was a defined benefit pension plan covering certain
hourly employees of LP.  Effective January 1, 2000, this was converted to a cash
balance plan covering most non-bargained employees.  As of January 1, 2000, on
an ongoing basis, the Plan has an unfunded liability of approximately
$23,000,000.  As of January 1, 2000, on a plan termination basis, the Plan has
an unfunded liability of approximately $25,000,000.

The Borrower's subsidiary, Ketchikan Pulp Company ("KPC") participates in the
Alaska Loggers Association Retirement Plan.  This is a non-collectively
bargained, multiple employer defined benefit plan.  On an ongoing basis and on a
plan termination basis, the Plan's actuary estimated that there is no unfunded
liability for the Plan as of January 1, 2000.

The Borrower's subsidiary, ABTco, Inc., sponsors the ABTco, Inc. Retirement
Plan.  This is a defined benefit plan covering bargained and non-bargained
employees of ABTco.  As of January 1, 2000, on an ongoing basis, the Plan has an
unfunded liability of approximately $0.  As of January 1, 2000, on a plan
termination basis, the Plan has an unfunded liability of approximately
$5,000,000.

The Borrower sponsors the Louisiana-Pacific Corporation Samoa Pulp Defined
Benefit Pension Plan.  This is a defined benefit plan covering employees of
Louisiana-Pacific Corporation who were members of the GP/LP Western Paper Plan
on June 30, 1986.  No employees hired after June 30, 1986 participate.  As of
January 1, 2000, on an ongoing basis, the Plan has no unfunded liability.  As of
January 1, 2000, on a plan termination basis, the Plan has an unfunded liability
of approximately $0.

SCHEDULE 10.02
OFFSHORE AND DOMESTIC LENDING OFFICES,
ADDRESSES FOR NOTICES

LOUISIANA-PACIFIC CORPORATION

Louisiana-Pacific Corporation
111 SW 5th Ave, 42nd Fl.
Portland, OR   97204

Attention:        Mark Tobin
Telephone:       (503) 821-5138
Facsimile:         (503) 821-5319

BANK OF AMERICA, N.A.,
  as Agent

Funding Notices:
Bank of America, N.A.
Agency Administrative Services #5596
1850 Gateway Blvd.
Concord, CA  94520-3281
Mail Code: CA4-706-05-09
Attention:        Irene Ruddell
Telephone:       (925) 675-8441
Facsimile:         (925) 675-8500

Notices of Conversion/Continuation:
Bank of America, N.A.
Agency Administrative Services #5596
1850 Gateway Blvd.
Concord, CA  94520-3281
Attention:        Irene Ruddell
Telephone:       (925) 675-8441
Facsimile:         (925) 675-8500

Agent’s Payment Office:
Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA  94520-3281
for credit to account No.  12337-15242
Attention:  Agency Administrative Services #5596

All Other Notices:
Bank of America, N.A.
555 California Street
San Francisco, CA  94104
Mail Code: CA5-705-12-01
Attention:  Mike Balok
Telephone:       415-622-2018
Facsimile:         415-622-2385

BANK OF AMERICA, N.A.,
as a Bank

Lending Office:
Bank of America, N.A.
1850 Gateway Blvd.
Concord, CA  94520-3281
Attention:  Irene Ruddell

WACHOVIA BANK, N.A., as a Bank

Lending Office:
Wachovia Bank, N.A.
191 Peachtree St. NE
Atlanta, GA   30303

Credit Matters:
Wachovia Bank, N.A.
191 Peachtree St. NE
Atlanta, GA   30303

Attention:        David Corts
Telephone:       (404) 332-6756
Facsimile:         (404) 332-4136

Operations/Administration:
Wachovia Bank, N.A.
191 Peachtree St. NE
Atlanta, GA   30303

Attention:        Folahan Adefope
Telephone:       (404) 332-6739
Facsimile:         (404) 332-4320

BANK ONE, N.A., as a Bank

Lending Office:
Bank One, N.A.
1 Bank One Plaza
Chicago, IL   60670

Credit Matters:
Bank One, N.A.
777 So. Figueroa Street
4th Fl.
Los Angeles, CA   90017

Attention:        Kathleen LeRoy
Telephone:       (213) 683-6406
Facsimile:         (213) 683-4999

Operations/Administration:
Bank One, N.A.
1 Bank One Plaza
10th Fl.
Chicago, Il   60670

Attention:        Deborah Turner
Telephone:       (312) 732-3641
Facsimile:         (312) 732-4840

ROYAL BANK OF CANADA, as a Bank

Lending Office:
Royal Bank of Canada
Grand Cayman (North America No. 1) Branch
c/o New York Branch
One Liberty Plaza
New York, NY   10006-1404

All Notices:
Royal Bank of Canada
Grand Cayman (North America No. 1) Branch
c/o New York Branch
One Liberty Plaza, 3rd Fl.
New York, NY   10006-1404

Attention:        Manager, Loans and Administration
Telephone:       (212) 428-6338
Facsimile:         (212) 428-2372

with copies to:
Royal Bank of Canada
One Liberty Plaza
3rd Fl.
New York, NY   10006-1404

Attention:        Norrie Millar
Telephone:       (212) 428-6363
Facsimile:         (212) 809-7148

Royal Bank of Canada
Suite 2100
666 Burrard Street
Vancouver, BC   V6C 3B1

Attention:        Gerry Derbyshire
Telephone:       (604) 257-7100
Facsimile:         (604) 665-6465

BANK HAPOALIM B.M., as a Bank

Lending Office:
Bank Hapoalim B.M.
San Francisco Representative Office
250 Montgomery Street
Suite 700
San Francisco, CA   94104

Credit Matters:
Bank Hapoalim B.M.
San Francisco Representative Office
250 Montgomery Street
Suite 700
San Francisco, CA   94104

Attention:        David Terrance
Telephone:       (415) 989-9940 x131
Facsimile:         (415)  989-9948/9036

Operations/Administration:
Bank Hapoalim B.M.
San Francisco Representative Office
250 Montgomery Street
Suite 700
San Francisco, CA   94104

Attention:        Gloria Chayra
Telephone:       (415) 989-9940 x120
Facsimile:         (415)  989-9948/9036

THE BANK OF NOVA SCOTIA, as a Bank

Lending Office:
The Bank of Nova Scotia
600 Peachtree St., NE
Suite 2700
Atlanta, GA   30308

Credit Matters:
The Bank of Nova Scotia
888 S.W. 5th Ave.
Suite 760
Portland, OR   97204-2078

Attention:        Daryl Hogge
Telephone:       (503) 222-4169
Facsimile:         (503)  222-5502

Operations/Administration:
The Bank of Nova Scotia
600 Peachtree St., NE
Suite 2700
Atlanta, GA   30308

Attention:        Arnette Wilford
Telephone:       (404) 877-1574
Facsimile:         (404) 888-8998

 

 